Exhibit 10.1
EXECUTION COPY

Published Deal CUSIP: ___________
Published Revolving Facility CUSIP: ___________

 

AMENDED AND RESTATED
CREDIT AGREEMENT

among

THE WESTERN UNION COMPANY,
as the Company,

THE BANKS NAMED HEREIN,

CITIBANK, N.A.,
as Administrative Agent

BANK OF AMERICA, N.A. and
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agents

and

BARCLAYS BANK PLC,
JPMORGAN CHASE BANK, N.A. and
U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agents

$1,500,000,000 Revolving Credit Facility

Dated as of December 18, 2018

CITIBANK, N.A.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Book Runners

 


--------------------------------------------------------------------------------



TABLE OF CONTENTS

                 Page SECTION 1   DEFINITIONS    1.1 Defined Terms 2 1.2 Other
Definitional Provisions 22 1.3 Accounting Terms 23 1.4 Exchange Rates; Currency
Equivalents 23 1.5 Computation of Dollar Amounts 24 1.6 Times of Day   24  
SECTION 2    AMOUNT AND TERMS OF COMMITMENTS    2.1 Commitments 24 2.2 Notes 24
2.3 Procedure for Borrowing 25 2.4 Fees 26 2.5 Termination or Reduction of
Commitments 27 2.6 Prepayments 27 2.7 Conversion and Continuation Options 28 2.8
Minimum Amounts of Tranches 28 2.9 Interest Rates and Payment Dates 29 2.10
Computation of Interest and Fees 29 2.11 Inability to Determine Interest Rate 30
2.12 Pro Rata Treatment and Payments 32 2.13 Illegality 34 2.14 Requirements of
Law 35 2.15 Taxes 36 2.16 Indemnity 41 2.17 Action of Affected Banks 41 2.18
[Reserved] 42 2.19 [Reserved] 42 2.20 Increase of Commitments 42 2.21 Payment in
Full at Maturity 43 2.22 Letter of Credit Subfacility 43 2.23 Indemnification of
Issuing Lenders; Nature of Issuing Lenders’ Duties 47 2.24 Defaulting Banks 48
2.25 Extension of Termination Date 51 2.26 Cash Collateral 54

- i -

--------------------------------------------------------------------------------




SECTION 3    REPRESENTATIONS AND WARRANTIES    3.1 Financial Condition       55
3.2 No Change 55 3.3 Corporate Existence; Compliance with Law 55 3.4 Corporate
Power; Authorization; Enforceable Obligations 56 3.5 No Legal Bar 56 3.6 No
Material Litigation 56 3.7 Federal Regulations 56 3.8 Investment Company Act 57
3.9 Purpose of Loans 57 3.10 Disclosure 57 3.11 Ranking 57 3.12 AML Laws;
Anti-Corruption Laws; Sanctions 57 3.13 EEA Financial Institution 57   SECTION
4    CONDITIONS PRECEDENT    4.1 Conditions to Effectiveness 58 4.2 Conditions
to Each Loan 59   SECTION 5    AFFIRMATIVE COVENANTS    5.1 Financial Statements
60 5.2 Certificates; Other Information 61 5.3 Conduct of Business and
Maintenance of Existence 61 5.4 Inspection of Property; Books, Records and
Discussions 62 5.5 Notices 62 5.6 Taxes 63   SECTION 6    NEGATIVE COVENANTS 
                  6.1 Limitation on Significant Subsidiary Indebtedness 63 6.2
Limitation on Liens 64 6.3 Limitation on Sales and Leasebacks 65 6.4 Limitations
on Fundamental Changes 66 6.5 Limitations on Restrictions on Dividends 66 6.6
Financial Covenant 67 6.7 Use of Proceeds 67

- ii -

--------------------------------------------------------------------------------




SECTION 7    EVENTS OF DEFAULT    SECTION 8    THE ADMINISTRATIVE AGENT 
                   8.1 Appointment 70 8.2 Delegation of Duties 70 8.3
Exculpatory Provisions 70 8.4 Reliance by Administrative Agent 71 8.5 Rights as
a Bank 72 8.6 Non-Reliance on Administrative Agent and Other Banks 72 8.7
Indemnification by Banks 72 8.8 Resignation of Administrative Agent 73 8.9 No
Other Duties, etc. 74 8.10 Administrative Agent May File Proofs of Claim 74 8.11
Lender ERISA Matters 75   SECTION 9    MISCELLANEOUS    9.1 Amendments and
Waivers 76 9.2 Notices 77 9.3 No Waiver; Cumulative Remedies 79 9.4 Survival of
Representations and Warranties 79 9.5 Payment of Expenses 80 9.6 Successors and
Assigns; Participations; Purchasing Banks 80 9.7 Adjustments; Set-off 84 9.8
Table of Contents and Section Headings 86 9.9 Confidentiality 86 9.10 Patriot
Act Notice; Beneficial Ownership Regulation 86 9.11 Counterparts 86 9.12
Severability 87 9.13 Integration 87 9.14 GOVERNING LAW 87 9.15 Submission To
Jurisdiction; Waivers 87 9.16 Acknowledgements 88 9.17 WAIVERS OF JURY TRIAL 88
9.18 Effectiveness 88 9.19 Judgment Currency 89 9.20 Acknowledgement and Consent
to Bail-In of EEA Financial Institutions 89 9.21 Electronic Execution of
Assignments and Certain Other Documents 90 9.22 Amendment and Restatement 90

- iii -

--------------------------------------------------------------------------------




Schedules Schedule 1.1       Banks and Commitments Schedule 3.6 Material
Litigation   Exhibits Exhibit A Form of Note Exhibit B Form of Borrowing
Certificate Exhibit C [Reserved] Exhibit D Form of Commitment Transfer
Supplement Exhibit E Form of Compliance Certificate Exhibit F Form of Commitment
Increase Supplement Exhibit G Forms of U.S. Tax Compliance Certificates


--------------------------------------------------------------------------------



AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 18, 2018, among THE
WESTERN UNION COMPANY, a Delaware corporation (the “Company”), the several banks
and other financial institutions from time to time parties to this Agreement
(the “Banks”), CITIBANK, N.A., BANK OF AMERICA, N.A. and WELLS FARGO BANK,
NATIONAL ASSOCIATION, in their respective capacities as Issuing Lenders (in such
capacity, each together with its successors in such capacity, an “Issuing
Lender”), BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Syndication Agents (in such capacity, the “Syndication Agents”), BARCLAYS BANK
PLC, JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as
Documentation Agents (in such capacity, the “Documentation Agents”), and
CITIBANK, N.A., as administrative agent for the Banks hereunder (in such
capacity, the “Administrative Agent”).

BACKGROUND STATEMENT

The Company, the lenders parties thereto and Citibank, as administrative agent,
were parties to that certain $1,650,000,000 Credit Agreement dated as of
September 29, 2015 (as amended, restated, supplemented, extended or otherwise
modified from time to time prior to the date hereof, the “Existing Revolving
Credit Agreement”). Subject to the satisfaction of the conditions set forth in
Section 4.1, the Company, the parties hereto and Citibank, as Administrative
Agent, desire to amend and restate the Existing Revolving Credit Agreement as
herein set forth and in connection with such amendment and restatement, to
substitute as lenders the Banks listed on Schedule 1.1 hereto.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“Adjusted Base Rate”: at any time with respect to any Base Rate Loan, a rate per
annum equal to the Base Rate as in effect at such time plus the Applicable
Margin for Base Rate Loans as in effect at such time.

“Adjusted LIBOR Rate”: with respect to any LIBOR Loan for any Interest Period, a
rate per annum equal to the LIBOR Rate as in effect for such Interest Period
plus the Applicable Margin for LIBOR Loans as in effect at such time.

“Administrative Questionnaire”: an Administrative Questionnaire in a form
supplied by the Administrative Agent.

--------------------------------------------------------------------------------



“Affiliate”: as to any Person, any other Person (whether or not existing as at
the date hereof) that, directly or indirectly, is in control of, is controlled
by, or is under common control with, such Person. For purposes of this
definition, “control” of a Person means the power, directly or indirectly,
either to (i) vote 10% or more of the securities having ordinary voting power
for the election of directors (or persons per forming similar functions) of such
Person or (ii) direct or cause the direction of the management and policies of
such Person, whether through the ability to exercise voting power, by contract
or otherwise.

“Agreement”: this Amended and Restated Credit Agreement.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to the Company or the Company’s Subsidiaries from time to time concerning or
relating to anti-money laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or the Company’s Subsidiaries from time
to time concerning or relating to bribery or corruption.

“Applicable Margin”: with respect to each day for each Type of Loan and for the
Letter of Credit Fee, the rate per annum based on the Ratings in effect on such
day as set forth under the relevant column heading below:

      LIBOR       Rate/Letters of Rating Credit Base Rate Rating I 0.900% 0.000%
Rating II 1.000% 0.000% Rating III 1.100% 0.100% Rating IV 1.300% 0.300% Rating
V 1.500% 0.500%

“Applicable Time”: with respect to any borrowings and payments in Foreign
Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Approved Fund”: any Fund that is administered or managed by (i) a Bank, (ii) an
Affiliate of a Bank or (iii) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Available Commitment”: as to any Bank at any time, an amount equal to the
excess, if any, of (i) the amount of such Bank’s Commitment over (ii) the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of all Loans made by such Bank then outstanding plus the Bank’s Commitment
Percentage of outstanding LOC Obligations at such time.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

3

--------------------------------------------------------------------------------



“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”: the Bankruptcy Code in Title 11 of the United States Code.

“Base Rate”: on any day, the highest of (i) the per annum interest rate publicly
announced from time to time by Citibank in New York, New York to be its base
rate (which may not necessarily be its lowest or best lending rate), as adjusted
to conform to changes in such base rate as of the opening of business on such
date, (ii) the Federal Funds Rate plus 0.50% per annum, as adjusted to conform
to changes in the Federal Funds Rate as of the opening of business on such date
and (iii) the LIBOR Rate for an Interest Period of one month commencing on such
date plus 1.0% per annum, as adjusted to conform to changes in such LIBOR Rate
as of the opening of business on such date.

“Base Rate Loan”: any Loan the rate of interest applicable to which is based
upon the Adjusted Base Rate.

“Beneficial Ownership Regulation”: 31 C.F.R. § 1010.230.

“Benefit Plan”: as defined in subsection 8.11.

“Borrowing Certificate”: a notice of borrowing and certificate of the Company
substantially in the form of Exhibit B.

“Borrowing Date”: any Business Day specified in a notice furnished pursuant to
subsection 2.3 as a date on which the Company requests the Banks to make Loans
hereunder.

“Business Day”: a day other than a Saturday or Sunday or a day on which
commercial banks in New York City, New York, are authorized or required by law
to close; provided, however, that (i) when used to describe the date of any
borrowing of, or any payment or interest rate determination in respect of, a
LIBOR Loan, the term “Business Day” shall also exclude any day on which
commercial banks are not open for dealings in Dollar deposits in the London
interbank market and (ii) when used in connection with a Foreign Currency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for foreign exchange dealings between banks in the exchange of the home country
of such Foreign Currency (or, in the case of a Foreign Currency Loan denominated
in Euro, on which the Trans-European Automated Real-Time Gross Settlement
Express Transfer (TARGET) System is open).

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Lenders or
the Banks, as collateral for LOC Obligations or obligations of Banks to fund
participations in respect of LOC Obligations (as the context may require), cash
or deposit account balances or, if the Administrative Agent and each applicable
Issuing Lender shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable Issuing Lender.
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

4

--------------------------------------------------------------------------------



“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following: (i) the adoption or taking effect of any law, rule, regulation or
treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States of
America or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted or issued.

“Change of Control”: any acquisition by any Person or Group of Persons, either
directly or indirectly, of (i) the power to elect, appoint or cause the election
or appointment of at least a majority of the members of the Board of Directors
of the Company (or any other Person to which all or substantially all of the
properties and assets of the Company have been transferred), through beneficial
ownership of the Capital Stock of the Company (or such other Person) or through
contract, agreement, arrangement or proxy, or (ii) all or substantially all of
the consolidated properties and assets of the Company.

“Citibank”: Citibank, N.A.

“Closing Date”: the date on which this Agreement becomes effective in accordance
with subsection 4.1.

“Code”: the Internal Revenue Code of 1986.

“Commitment”: as to any Bank, the obligation of such Bank (i) to make Loans to
the Company hereunder and (ii) to purchase participation interests in the
Letters of Credit, in an aggregate principal Dollar Amount (determined as of the
most recent Revaluation Date) at any one time outstanding not to exceed the
amount set forth opposite such Bank’s name on Schedule 1.1 or in the Commitment
Transfer Supplement pursuant to which it became a Bank, as such amount may be
reduced pursuant to subsection 2.5 or 9.6 or increased pursuant to subsection
2.20 or 9.6.

“Commitment Percentage”: as to any Bank at any time, the percentage of the
aggregate Commitments then constituted by such Bank’s Commitment.

“Commitment Period”: as to any Bank, the period from and including the Closing
Date to but not including the Termination Date applicable to such Bank or such
earlier date on which the Commitments shall terminate as provided herein.

5

--------------------------------------------------------------------------------



“Commitment Transfer Supplement”: a commitment transfer supplement entered into
by a Bank and an Eligible Assignee (with the consent of any party whose consent
is required by subsection 9.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit D (or any other form approved by the
Administrative Agent and the Company).

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001(b) of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

“Communications”: as defined in subsection 9.2(b).

“Competitor”: any Person significantly and directly engaged in the business of
payment instruments or consumer funds transfers.

“Compliance Certificate”: as defined in subsection 5.2(a).

“Confidential Materials”: as defined in subsection 9.9.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consenting Bank”: as defined in subsection 2.25(b).

“Consolidated Net Assets”: the gross book value of the assets of the Company and
its Subsidiaries (which under GAAP would appear on the consolidated balance
sheet of the Company and its Subsidiaries) less all reserves (including
depreciation, depletion and amortization) applicable thereto and less (i)
minority interests and (ii) liabilities (determined in accordance with GAAP)
which, in accordance with their terms, will be settled within one year after the
date of determination.

“Consolidated Net Income”: the net income of the Company and its Subsidiaries
(which under GAAP would appear on the consolidated income statement of the
Company and its Subsidiaries), excluding, however, (i) any equity of the Company
or a Subsidiary in the unremitted earnings of any corporation which is not a
Subsidiary, (ii) gains from the write-up in the book value of any asset and
(iii) in the case of an acquisition of any Person which is accounted for on a
purchase basis, earnings of such Person prior to its becoming a Subsidiary.

“Consolidated Total Assets”: the gross book value of the assets of the Company
and its Subsidiaries (which under GAAP would appear on the consolidated balance
sheet of the Company and its Subsidiaries).

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Covenant Indebtedness”: as defined in subsection 6.6.

6

--------------------------------------------------------------------------------



“Debtor Relief Laws”: means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulting Bank”: subject to subsection 2.24(b), any Bank that (i) has failed
to (A) perform any of its funding obligations hereunder, including in respect of
its Loans or participations in respect of Letters of Credit, within three
Business Days of the date required to be funded by it hereunder unless such Bank
notifies the Administrative Agent and the Company in writing that such failure
is the result of such Bank’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, or (B) pay to the Administrative Agent, any Issuing Lender or any
other Bank any other amount required to be paid by it hereunder (including in
respect of its Participation Interests) within two Business Days of the date
when due; (ii) has notified the Company, the Administrative Agent or any Issuing
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Bank’s obligation to fund a Loan hereunder and
states that such position is based on such Bank’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
default, shall be specifically identified in such writing or public statement)
cannot be satisfied); (iii) has failed, within three Business Days after written
request by the Administrative Agent or the Company, to confirm in writing to the
Administrative Agent and the Company that it will comply with its prospective
funding obligations hereunder (provided that such Bank shall cease to be a
Defaulting Bank pursuant to this clause (iii) upon receipt of such written
confirmation by the Administrative Agent and the Company); or (iv) has, or has a
direct or indirect parent company that has, (A) become the subject of a
proceeding under any Debtor Relief Law or become the subject of a Bail-In Action
or (B) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors (other than by way of an
Undisclosed Administration (as defined below) that is not expected to impair or
delay the funding of any obligation of such Bank hereunder) or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Bank shall not
be a Defaulting Bank solely by virtue of the ownership or acquisition of any
equity interest in that Bank or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Bank with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such Governmental Authority) to
reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Bank. Any determination by the Administrative Agent that a Bank is a
Defaulting Bank under any one or more of clauses (i) through (iv) above shall be
conclusive and binding absent demonstrable error, and such Bank shall be deemed
to be a Defaulting Bank (subject to subsection 2.24(b)) upon delivery of written
notice of such determination to the Company, each Issuing Lender and each Bank.
“Undisclosed Administration” means in relation to a Bank the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian
or other similar official by a supervisory authority or regulator under or based
on the law in the country where such Bank is subject to home jurisdiction
supervision if applicable law requires that such appointment is not to be
publicly disclosed.

7

--------------------------------------------------------------------------------



“Dollar Amount”: at any time, (i) with respect to Dollars or an amount
denominated in Dollars, such amount and (ii) with respect to an amount of any
Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) applicable to such Foreign Currency.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“EBITDA”: for any period, net income (or net loss) plus the sum of (i) interest
expense, (ii) income tax expense, (iii) depreciation expense, (iv) amortization
expense, (v) any other noncash deductions, losses or charges made in determining
net income for such period and (vi) extraordinary, non-recurring or unusual
losses, expenses or charges (including costs and expenses of litigation included
in operating income); provided that the amount added back to net income (or net
loss) pursuant to this clause (vi) in respect of any such extraordinary,
non-recurring or unusual losses, expenses or charges (including costs and
expenses of litigation included in operating income) shall not exceed 10% of
EBITDA (calculated before giving effect to this clause (vi) in the aggregate for
any period of four consecutive fiscal quarters of the Company), and minus
extraordinary, non-recurring or unusual gains, in each case determined in
accordance with GAAP for such period. For the purpose of calculating EBITDA for
any period, if during such period the Company or any Subsidiary shall have
consummated a Specified Transaction, EBITDA for such period shall be calculated
after giving pro forma effect thereto as if such Specified Transaction occurred
on the first day of such calculation period.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under subsection 9.6(b)(iii), 9.6(b)(v) and 9.6(b)(vi) (subject to such
consents, if any, as may be required under subsection 9.6(b)(iii)).

“EMU”: Economic and Monetary Union as contemplated in the Treaty on European
Union.

8

--------------------------------------------------------------------------------



“EMU Legislation”: legislative measures of the European Council (including
European Council regulations) for the introduction of, changeover to or
operation of a single or unified European currency (whether known as the Euro or
otherwise), being in part the implementation of the third stage of EMU.

“Environmental Laws”: any and all Federal, foreign, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees or
requirements of any Governmental Authority regulating, relating to or imposing
liability or standards of conduct concerning environmental protection matters.

“ERISA”: the Employee Retirement Income Security Act of 1974.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Euro” shall mean the single currency of Participating Member States of the
European Union.

“Event of Default”: any of the events specified in Section 7; provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excluded Individuals”: with respect to any Person, the officers, directors,
employees, agents and representatives of such Person involved, directly or
indirectly, in the payment instruments and consumer funds transfer business of
such Person.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(i) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, imposed by the United States of
America (or any political subdivision thereof) or as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Bank, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof); (ii) in the case of a
Bank, U.S. federal withholding Taxes imposed on amounts payable to or for the
account of such Bank with respect to an applicable interest in a Loan or
Commitment pursuant to a law in effect on the date on which (A) such Bank
acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under subsection 2.17(b)) or (B) such Bank
changes its lending office, except in each case to the extent that, pursuant to
subsection 2.15, amounts with respect to such Taxes were payable either to such
Bank’s assignor immediately before such Bank became a party hereto or to such
Bank immediately before it changed its lending office; (iii) Taxes attributable
to such Recipient’s failure to comply with subsection 2.15(f); (iv) any Taxes
imposed under FATCA; and (v) Other Connection Taxes.

“Existing Revolving Credit Agreement”: as defined in the recitals hereto.

“Extension of Credit”: as to any Bank, the making of a Loan by such Bank or the
issuance of, or participation in, a Letter of Credit by such Bank.

9

--------------------------------------------------------------------------------



“Extension Date”: as defined in subsection 2.25(b).

“Facility Fee Rate”: for each day during each calculation period, a rate per
annum based on the Ratings in effect on such day, as set forth below:

Facility Rating                                                           Fee
Rate Rating I 0.100% Rating II 0.125% Rating III 0.150% Rating IV 0.200% Rating
V 0.250%

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any applicable
intergovernmental agreements between a non-U.S. jurisdiction and the United
States of America with respect thereto, any law, regulations, or other official
guidance enacted in a non-U.S. jurisdiction relating to an intergovernmental
agreement related thereto, and any agreements entered into pursuant to Section
1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate published for such day (or, if
such day is not a Business Day, published for the immediately preceding Business
Day) by the Federal Reserve Bank of New York for overnight Federal funds
transactions with members of the Federal Reserve System, or, if such rate is not
so published for any day that is a Business Day, the average of the quotations
for such day for such transactions received by the Administrative Agent from
three federal funds brokers of recognized standing selected by the
Administrative Agent; provided that, if the Federal Funds Rate shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement.

“Federal Reserve Board”: the Board of Governors of the Federal Reserve System,
and any Governmental Authority succeeding to any of its principal functions.

“Fee Letters”: collectively, (i) the letter agreement dated November 9, 2018,
addressed to the Company from the Administrative Agent and Citigroup Global
Markets Inc., (ii) the letter agreement dated November 9, 2018, addressed to the
Company from Bank of America, N.A. and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, and (iii) the letter agreement dated November 9, 2018, addressed
to the Company from Wells Fargo Bank, National Association and Wells Fargo
Securities, LLC.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP as in effect
on December 18, 2018, to be capitalized on a balance sheet of the lessee,
without regard to any classification or reclassification as financing or
operating leases upon the Company’s adoption of Accounting Standards
Codification 842, Leases.

“Foreign Currency”: (i) Euros and (ii) British Pound Sterling.

10

--------------------------------------------------------------------------------



“Foreign Currency Equivalent”: with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) applicable to
such Foreign Currency.

“Foreign Currency Loan”: any Loan denominated in a Foreign Currency.

“Foreign Lender”: any Bank that is not a U.S. Person.

“Fronting Exposure”: at any time there is a Defaulting Bank, with respect to any
Issuing Lender, such Defaulting Bank’s Commitment Percentage of the outstanding
LOC Obligations with respect to Letters of Credit issued by such Issuing Lender
other than LOC Obligations as to which such Defaulting Bank’s participation
obligation has been reallocated to other Banks or Cash Collateralized in
accordance with the terms hereof.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness”: any indebtedness for money borrowed, created, issued,
incurred, assumed or guaranteed which would, in accordance with GAAP, be
classified as long-term debt, but in any event including all indebtedness for
money borrowed, whether secured or unsecured, maturing more than one year, or
extendible at the option of the obligor to a date more than one year, after the
date of determination thereof (excluding any amount thereof included in current
liabilities).

“GAAP”: generally accepted accounting principles in the United States of
America, as set forth in the Accounting Standards Codification of the Financial
Accounting Standards Board, consistently applied and maintained, as in effect
from time to time (subject to the provisions of subsection 1.3).

“Government Acts”: as defined in subsection 2.23(a).

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Group of Persons” means any related Persons that would constitute a “group” for
purposes of Section 13(d) and Rule 13d-5 under the Securities Exchange Act of
1934 (as such Section and Rule are in effect as of the date of this Agreement).

11

--------------------------------------------------------------------------------



“Guarantee Obligation”: as to any Person (the “guaranteeing person”), and
without duplication, any obligation of (i) the guaranteeing person or (ii)
another Person (including any bank under any letter of credit) to induce the
creation of which the guaranteeing person has issued a reimbursement,
counterindemnity or similar obligation, in either case guaranteeing the payment
or in effect guaranteeing the payment of any Indebtedness (the “primary
obligations”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, (A) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (B) to
advance or supply funds (1) for the purchase or payment of any such primary
obligation or (2) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor or (C) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation; provided,
however, that the term Guarantee Obligation shall not include (x) endorsements
of instruments for deposit or collection in the ordinary course of business or
(y) any bond or guarantee given by the Company or any Subsidiary on behalf of
any Subsidiary solely for the performance of contractual obligations with
customers or on behalf of customers in the ordinary course of business. The
amount of any Guarantee Obligation of any guaranteeing person shall be deemed to
be the lower of (a) an amount equal to the stated or determinable amount of the
primary payment obligation in respect of which such Guarantee Obligation is made
and (b) the maximum amount for which such guaranteeing person may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Company in good faith.

“Hedging Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, events, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions, that is entered into by the Company or
any of its Subsidiaries for hedging purposes or in connection with dealer
activities.

“Indebtedness”: of any Person at any date and without duplication, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than trade liabilities not more than 60
days past due incurred in the ordinary course of business and payable in
accordance with customary practices or endorsements for the purpose of
collection in the ordinary course of business and excluding the deferred
purchase price of property or services to be repaid through earnings of the
purchaser to the extent such amount is not characterized as indebtedness in
accordance with GAAP), (ii) any other indebtedness of such Person that is
evidenced by a note, bond, debenture or similar instrument, (iii) all
obligations of such Person under Financing Leases, (iv) all payment obligations
of such Person in respect of acceptances issued or created for the account of
such Person and (v) all liabilities secured by any Lien on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof; provided that if such Person has not assumed or
otherwise become liable in respect of such indebtedness, such obligations shall
be deemed to be in an amount equal to the lesser of (x) the amount of such
indebtedness and (y) the book value of the property subject to such Lien at the
time of determination. For the purposes of this definition, the following shall
not constitute Indebtedness: (A) any obligations of the Company or any of its
Subsidiaries under any Hedging Agreement and any Guarantee Obligations with
respect to Hedging Agreements, and (B) the issuance of payment instruments,
consumer funds transfers, or other amounts paid to or received by the Company,
any of its Subsidiaries or any agent thereof in the ordinary course of business
in order for the Company or such Subsidiary to make further distribution to a
third party, to the extent payment in respect thereof has been received by the
Company, such Subsidiary or any agent thereof.

12

--------------------------------------------------------------------------------



“Indemnified Taxes”: (i) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Company
under any Loan Document and (ii) to the extent not otherwise described in clause
(i), Other Taxes.

“Information Materials”: the Confidential Information Memorandum dated November
9, 2018 in respect of the transactions contemplated hereby sent by the Lead
Arrangers to each of the Banks, including all supplements and amendments
thereto.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Interest Payment Date”: (i) as to any Base Rate Loan, the last Business Day of
each March, June, September and December and, with respect to any Bank holding
such a Base Rate Loan, the final Termination Date of such Bank, (ii) as to any
LIBOR Loan having an Interest Period of three months or less, the last day of
such Interest Period and (iii) as to any LIBOR Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period.

“Interest Period”: with respect to any LIBOR Loan:

(i) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such LIBOR Loan and ending one, three, six, or,
subject to clause (F) of this definition, twelve months thereafter, as selected
by the Company in its notice of borrowing or notice of conversion, as the case
may be, given with respect thereto; and

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such LIBOR Loan and ending one, three, six, or,
subject to clause (F) of this definition, twelve months, thereafter, as selected
by the Company by irrevocable notice to the Administrative Agent not less than
(x) with respect to LIBOR Loans denominated in Dollars, three Business Days
prior to the last day of the then current Interest Period with respect thereto
and (y) with respect to LIBOR Loans denominated in Foreign Currency, four
Business Days prior to the last day of the then current Interest Period with
respect thereto;

provided that all of the foregoing provisions relating to Interest Periods are
subject to the following:

(A) if any Interest Period pertaining to a LIBOR Loan would otherwise end on a
day that is not a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

13

--------------------------------------------------------------------------------



(B) the Company may not select any Interest Period that would expire after the
final Termination Date;

(C) if the Company shall fail to give notice as provided in clause(ii) above,
the Company shall be deemed to have selected (i) in the case of Loans
denominated in Dollars, a Base Rate Loan to replace the affected LIBOR Loan and
(ii) in the case of Loans denominated in Foreign Currencies, an Interest Period
of one month;

(D) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month;

(E) no more than eight LIBOR Loans may be in effect at any time (for purposes
hereof, LIBOR Loans with different Interest Periods shall be considered as
separate LIBOR Loans, even if they shall begin on the same date, although
borrowings, extensions and conversions may, in accordance with the provisions
hereof, be combined at the end of existing Interest Periods to constitute a new
LIBOR Loan with a single Interest Period); and

(F) in the case of any such LIBOR Loans, the Company shall not be entitled to
select an Interest Period having a duration of twelve months unless, by 2:00
p.m. on the third Business Day prior to the first day of such Interest Period,
each Bank notifies the Administrative Agent that such Bank will be providing
funding for such LIBOR Loans with such Interest Period (the failure of any Bank
to so respond by such time being deemed for all purposes of this Agreement as an
objection by such Bank to the requested duration of such Interest Period);
provided that if any or all of the Banks object to the requested duration of
such Interest Period, the duration of the Interest Period for such LIBOR Loans
shall be one, two, three or six months, as specified by the Company in the
applicable Borrowing Certificate as the desired alternative to an Interest
Period of twelve months.

“Issuing Lender”: the persons specified in the introductory paragraph hereto,
any other Bank so appointed by the Company that agrees to act as an Issuing
Lender and any successor thereto.

“Issuing Lender Fees”: as defined in subsection 2.4(d).

“Lead Arrangers”: Citibank, N.A., Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement) and Wells Fargo Securities, LLC.

“Letter of Credit”: any letter of credit issued by an Issuing Lender pursuant to
the terms hereof, as such Letter of Credit may be amended, modified, extended,
renewed or replaced from time to time.

14

--------------------------------------------------------------------------------



“Letter of Credit Facing Fee”: as defined in subsection 2.4(d).

“Letter of Credit Fee”: as defined in subsection 2.4(c).

“LIBOR Loan”: at any time, any Loan that bears interest at such time at the
applicable Adjusted LIBOR Rate.

“LIBOR Rate”: with respect to each LIBOR Loan constituting part of the same
borrowing for any Interest Period, (A) with respect to any LIBOR Loan
denominated in Dollars, an interest rate per annum obtained by dividing (i) the
rate of interest appearing on the applicable Bloomberg screen page equal to the
London Interbank Offered Rate, or a comparable or successor rate which rate is
approved by the Administrative Agent (with the consent of the Company, not to be
unreasonably withheld, conditioned or delayed), as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent (with the
consent of the Company, not to be unreasonably withheld, conditioned or delayed)
from time to time) for Dollar deposits at approximately 11:00 a.m., London time,
two Business Days prior to the first day of such Interest Period for a period
substantially equal to such Interest Period and in minimum amounts of at least
$5,000,000, by (ii) the amount equal to 1.00 minus the Reserve Requirement
(expressed as a decimal) for such Interest Period, and (B) with respect to any
LIBOR Loan denominated in a Foreign Currency, an interest rate per annum
obtained by dividing (i) (x) the rate of interest appearing on the applicable
Bloomberg screen page equal to the London Interbank Offered Rate, or a
comparable or successor rate which rate is approved by the Administrative Agent
(with the consent of the Company, not to be unreasonably withheld, conditioned
or delayed), as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time (with the consent of the Company, not
to be unreasonably withheld, conditioned or delayed)) for deposits in such
Foreign Currency at approximately 11:00 a.m., London time, two Business Days
prior to the first day of such Interest Period for a period substantially equal
to such Interest Period and in minimum amounts of at least $5,000,000, by (ii)
the amount equal to 1.00 minus the Reserve Requirement (expressed as a decimal)
for such Interest Period; provided that, if the LIBOR Rate shall be less than
zero, such rate shall be deemed zero for purposes of this Agreement.

“LIBOR Successor Rate”: as defined in subsection 2.11(b).

“LIBOR Successor Rate Conforming Changes”: as defined in subsection 2.11(b).

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any Financing Lease having substantially the same
economic effect as any of the foregoing), it being understood that the holding
of money or investments for the purpose of honoring payment instruments or
consumer funds transfers, or other amounts paid to or received by the Company,
any of its Subsidiaries or any agent thereof in the ordinary course of business
in order for the Company or such Subsidiary to make further distribution to a
third party, shall not be considered a “Lien” for the purposes of this
definition.

15

--------------------------------------------------------------------------------



“Loan Documents”: this Agreement, the LOC Documents and the Notes.

“Loans”: as defined in subsection 2.1(a).

“LOC Commitment”: with respect to each Bank, the commitment of such Bank to
purchase participation interests in the Letters of Credit up to such Bank’s
Commitment Percentage of all LOC Obligations.

“LOC Documents”: with respect to any Letter of Credit, such Letter of Credit,
any amendments thereto, any documents delivered in connection therewith, any
application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (i) the rights and obligations of the parties
concerned or (ii) any collateral security for such obligations.

“LOC Mandatory Borrowing”: as defined in subsection 2.22(f).

“LOC Obligations”: at any time, the sum of (i) the maximum amount that is, or at
any time thereafter may become, available to be drawn under Letters of Credit
then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (ii) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lenders but not
theretofore reimbursed.

“Majority Banks”: at any time, the Banks holding more than 50% of the aggregate
unpaid principal amount of the Loans and Participation Interests or, if no Loans
and Participation Interests are then outstanding, the Banks holding more than
50% of the aggregate amount of the Commitments; provided that the Loans,
Participation Interests and Commitments held or deemed held by any Defaulting
Bank shall be excluded for purposes of making a determination of Majority Banks.

“Material Adverse Effect”: a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or the other Loan
Documents.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

“Non-Consenting Bank”: any Bank that does not approve any consent, waiver or
amendment that (i) requires the approval of all affected Banks in accordance
with the terms of subsection 9.1 and (ii) has been approved by the Majority
Banks.

“Non-Defaulting Bank”: at any time, each Bank that is not a Defaulting Bank at
such time.

“Non-Extending Bank”: as defined in subsection 2.25(b).

16

--------------------------------------------------------------------------------



“Note”: as defined in subsection 2.2.

“Notice”: as defined in subsection 9.2(c).

“Obligations”: all of the obligations, indebtedness and liabilities of the
Company to the Banks (including the Issuing Lenders) and the Administrative
Agent, whenever arising, under this Agreement, the Notes or any of the other
Loan Documents, including principal, interest, fees, reimbursements and
indemnification obligations and other amounts (including any interest and fees
accruing after the commencement by or against the Company of any proceeding
under any Debtor Relief Law naming the Company as the debtor in such proceeding,
regardless of whether such interest and fees constitute an allowed claim in such
proceeding).

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
subsection 2.17).

“Participant”: as defined in subsection 9.6(d).

“Participant Register”: as defined in subsection 9.6(d).

“Participating Member State”: each country so described in any EMU Legislation.

“Participation Interest”: with respect to each Bank and each Letter of Credit,
as defined in subsection 2.22(c).

“Patriot Act”: the USA Patriot Act, Title III of Pub. L. 107-56, signed into law
October 26, 2001.

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Person”: an individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, Governmental Authority
or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

17

--------------------------------------------------------------------------------



“Platform”: as defined in subsection 9.2(b).

“Pounds Sterling”: British pounds sterling, the lawful currency of the United
Kingdom.

“Principal Facility”: the real property, fixtures, machinery and equipment
relating to any facility owned by the Company or any Subsidiary, except for any
facility that, in the opinion of the Board of Directors of the Company, is not
of material importance to the business conducted by the Company and its
Subsidiaries, taken as a whole.

“PTE”: as defined in subsection 8.11.

“Purchasing Bank”: as defined in subsection 9.6(b).

“Rating”: the respective rating of each of the Rating Agencies applicable to the
long-term senior unsecured non-credit enhanced debt of the Company, as announced
by the Rating Agencies from time to time.

“Rating Agencies”: together, S&P and Moody’s, and each a “Rating Agency”.

“Rating Category”: each of Rating I, Rating II, Rating III, Rating IV and Rating
V.

“Rating I”, “Rating II”, “Rating III”, “Rating IV” and “Rating V”: the
respective Ratings set forth below:

Rating Category       S&P       Moody’s Rating I greater than or equal to A-
greater than or equal to A3 Rating II equal to BBB+ equal to Baa1 Rating III
equal to BBB equal to Baa2 Rating IV equal to BBB- equal to Baa3 Rating V less
than BBB- less than Baa3

provided that (i) if on any day the Ratings of the Rating Agencies do not fall
in the same Rating Category, and the lower of such Ratings (i.e., the Rating
Category designated by a numerically higher Roman numeral) is one Rating
Category lower than the higher of such Ratings, then the Rating Category of the
higher of such Ratings shall be applicable for such day, (ii) if on any day the
Ratings of the Rating Agencies do not fall in the same Rating Category, and the
lower of such Ratings is more than one Rating Category lower than the higher of
such Ratings, then the Rating Category next lower from that of the higher of
such Ratings shall be applicable for such day, (iii) if on any day the Rating of
only one of the Rating Agencies is available, then the Rating Category
determined by such Rating shall be applicable for such day and (iv) if on any
day a Rating is available from neither of the Rating Agencies, then Rating V
shall be applicable for such day. Any change in the applicable Rating Category
resulting from a change in the Rating of a Rating Agency shall become effective
on the date such change is publicly announced by such Rating Agency.

18

--------------------------------------------------------------------------------



“Receivables”: accounts receivable, lease receivables or other rights to receive
payment or income of the Company or any of its Subsidiaries, and accounts
receivable purchased by the Company or any of its Subsidiaries from third
parties and not originally created by the sale of goods or services by the
Company or any of its Subsidiaries.

“Receivables Financing”: any financing transaction pursuant to which Receivables
are sold, transferred, securitized or otherwise financed by any Receivables
Subsidiary and as to which there is no recourse to the Company or any of its
other Subsidiaries (other than customary representations and warranties made in
connection with the sale or transfer of Receivables).

“Receivables Subsidiary”: any Subsidiary of the Company that purchases
Receivables directly or to which Receivables are transferred by the Company or
any of its Subsidiaries, in either case with the intention of engaging in a
Receivables Financing.

“Recipient”: (i) the Administrative Agent, (ii) any Bank or (iii) any Issuing
Lender, as applicable.

“Register”: as defined in subsection 9.6(c).

“Regulation D”: Regulation D of the Federal Reserve Board.

“Regulation U”: Regulation U of the Federal Reserve Board.

“Regulation X”: Regulation X of the Federal Reserve Board.

“Reimbursement Obligation”: the obligation of the Company to reimburse the
Issuing Lenders pursuant to subsection 2.22(d) for amounts drawn under Letters
of Credit.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law (including Environmental Laws), treaty, rule or regulation or determination
of an arbitrator or a court or other Governmental Authority, in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Reserve Requirement”: with respect to any Interest Period, the reserve
percentage (expressed as a decimal and rounded upwards, if necessary, to the
next higher 1/100th of 1%) in effect from time to time during such Interest
Period, as provided by the Federal Reserve Board, applied for determining the
maximum reserve requirements (including basic, supplemental, marginal and
emergency reserves) applicable to Citibank under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding.

19

--------------------------------------------------------------------------------



“Responsible Officer”: the chairman and the chief executive officer of the
Company, the chief financial officer of the Company, the senior vice president
and treasurer of the Company or the senior vice president and chief accounting
officer of the Company.

“Revaluation Date”: with respect to any Extension of Credit, each of the
following: (i) in connection with the origination of any new Extension of
Credit, the Business Day which is the earliest of the date such credit is
extended or the date the rate is set; (ii) in connection with any extension or
conversion or continuation of an existing Loan, the Business Day that is the
earlier of the date such advance is extended, converted or continued, or the
date the rate is set, as applicable, in connection with any extension,
conversion or continuation; (iii) each date a Letter of Credit is issued or
renewed or amended in such a way as to modify the LOC Obligations; (iv) the date
of any reduction of the Commitments; and (v) such additional dates as the
Administrative Agent or the Majority Banks shall deem necessary. For purposes of
determining availability hereunder, the rate of exchange for any Foreign
Currency shall be the Spot Rate.

“S&P”: S&P Global Ratings.

“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any comprehensive Sanctions.

“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury, the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury of the United Kingdom,
the European Union or any European Union member state, (b) any Person operating,
organized or resident in a Sanctioned Country or (c) any Person owned or
controlled 50% or more, whether individually or in the aggregate, directly or
indirectly, by any such Person or Persons described in the foregoing clauses (a)
or (b).

“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

“SEC”: the Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.

“Short-Term Ratings”: with respect to any Person, the short-term debt ratings of
such Person issued by the Rating Agencies.

“Significant Subsidiary”: at any date, any Subsidiary of the Company which,
together with its Subsidiaries, (i) has a proportionate share of Consolidated
Net Assets that exceeds 10% at the time of determination or (ii) has equity in
the Consolidated Net Income that exceeds 10% for the period of the four most
recently completed fiscal quarters preceding the time of determination.

20

--------------------------------------------------------------------------------



“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.

“Specified Transaction”: any transaction or series of related transactions
resulting in (a) the acquisition or disposition of all or substantially all of
the assets of a Person, or of any business or division of a Person, (b) the
acquisition or disposition of in excess of 50% of the capital stock of any
Person or (c) a merger or consolidation or any other combination with another
Person (other than the Company or any of its Subsidiaries), in each case,
involving consideration in an amount equal to or greater than $500,000,000.

“Spot Rate”: with respect to any Foreign Currency, the rate quoted by Citibank
as the spot rate for the purchase by Citibank of such Foreign Currency with
Dollars through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made.

“Subsidiary”: as to any Person, a corporation, partnership or other entity
(whether or not existing as at the date hereof) of which shares of stock or
other ownership interests having ordinary voting power (other than stock or such
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date”: January 8, 2024, subject to the extension thereof pursuant
to subsection 2.25; provided, however, that the Termination Date of any Bank
that is a Non-Extending Bank to any requested extension pursuant to subsection
2.25 shall be the Termination Date in effect immediately prior to the applicable
Extension Date for all purposes of this Agreement.

“Tranche”: the reference to all LIBOR Loans the Interest Periods of which begin
on the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day); Tranches may be identified as “LIBOR
Tranches.”

“Transferee”: means any Participant or Purchasing Bank.

“Treaty on European Union”: the Treaty of Rome of March 25, 1957, as amended by
the Single European Act 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 1, 1992 and came into force on November 1, 1993), and as
further amended from time to time.

21

--------------------------------------------------------------------------------



“Type”: as to any Loan, its nature as a Base Rate Loan or a LIBOR Loan.

“U.S. Person”: any Person that is a “United States person” as defined in Section
7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in subsection 2.15(f).

“Withholding Agent”: the Company and the Administrative Agent.

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Loan Documents or any
certificate or other document made or delivered pursuant hereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto, accounting terms relating to the
Company and its Subsidiaries not defined in subsection 1.1 and accounting terms
partly defined in subsection 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.

(c) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(i) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (ii) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (iv)
all references herein to Sections, subsections, Exhibits and Schedules shall be
construed to refer to Sections and subsections of, and Exhibits and Schedules
to, this Agreement, (v) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time, and (vi) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

22

--------------------------------------------------------------------------------



(d) All references herein to the Banks or any of them shall be deemed to include
the Issuing Lenders unless specifically provided otherwise or unless context
otherwise requires.

(e) Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale, disposition or
transfer, or similar term, as applicable, to, of or with a separate Person. Any
division of a limited liability company shall constitute a separate Person
hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity).

(f) All references to “knowledge” or “awareness” of the Company or any
Subsidiary are to the actual knowledge of a senior officer of the Company or
such Subsidiary.

1.3 Accounting Terms. Unless otherwise specified herein, all accounting terms
used herein shall be interpreted, and all accounting determinations hereunder
shall be made, in accordance with GAAP applied on a basis consistent with the
most recent audited consolidated financial statements of the Company delivered
to the Banks; provided that if at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in this Agreement,
and the Company, the Majority Banks or the Administrative Agent shall so
request, the Administrative Agent, the Banks and the Company shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Majority
Banks); provided further that until so amended, (i) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (ii) the Company shall provide to the Administrative Agent financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything to the contrary in the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, the effects of Accounting Standards
Codification 842 on capital lease or debt obligations shall be disregarded.

1.4 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Extensions of
Credit and amounts outstanding hereunder denominated in Foreign Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Company hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency for purposes of the Loan Documents shall be such Dollar Amount as so
determined by the Administrative Agent.

23

--------------------------------------------------------------------------------



(b) Wherever in this Agreement in connection with an Extension of Credit,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Extension of
Credit or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar Amount (rounded upwards to
the nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.

1.5 Computation of Dollar Amounts. References herein to minimum Dollar Amounts
and integral multiples stated in Dollars, where they shall also be applicable to
Foreign Currency, shall be deemed to refer to approximate Foreign Currency
Equivalents.

1.6 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Subject to the terms and conditions hereof, each Bank severally agrees to
make revolving credit loans (each, a “Loan”; collectively, the “Loans”) in
Dollars and in Foreign Currencies to the Company from time to time during the
Commitment Period applicable to such Bank in an aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) at any one time
outstanding that, when added to the amount of such Bank’s Commitment Percentage
of the aggregate principal amount of all LOC Obligations then outstanding, shall
not exceed the amount of such Bank’s Commitment; provided that (i) after giving
effect to the use of proceeds of Loans to repay any LOC Obligations, the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of Loans and LOC Obligations outstanding at any one time shall not exceed
the aggregate amount of the Commitments at such time; and (ii) the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
Loans that are Foreign Currency Loans outstanding to the Company shall not
exceed $250,000,000. During the Commitment Period the Company may use the
Commitments by borrowing, prepaying the Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.

(b) The Loans may from time to time be (i) LIBOR Loans, (ii) Base Rate Loans, or
(iii) a combination thereof, as determined by the Company and notified to the
Administrative Agent in accordance with subsections 2.3 and 2.7; provided that
(1) no Loan shall be made as a LIBOR Loan after the day that is one month prior
to the final Termination Date and (2) all Foreign Currency Loans must be LIBOR
Loans.

2.2 Notes. The Loans made by each Bank shall, if requested by such Bank, be
evidenced by a promissory note of the Company, substantially in the form of
Exhibit A with appropriate insertions as to payee, date and principal amount (a
“Note”), payable to such Bank or its registered assigns and in a principal
Dollar Amount equal to such Bank’s Commitment. Each Bank is hereby authorized to
record the date, Type, currency and amount of each Loan made by such Bank, each
continuation thereof, each conversion of all or a portion thereof to another
Type, the date and amount of each payment or prepayment of principal thereof
and, in the case of LIBOR Loans, the length of each Interest Period with respect
thereto, on the schedule annexed to and constituting a part of its Note, and any
such recordation shall constitute prima facie evidence of the accuracy of the
information so recorded; provided that the failure of any Bank to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Company hereunder or under any Note in respect of the Loans. Each Note
shall (i) be dated the Closing Date, (ii) be stated to mature on the Termination
Date (as the same may be extended as to any Bank in accordance with subsection
2.25) and (iii) provide for the payment of interest in accordance with
subsection 2.9.

24

--------------------------------------------------------------------------------



2.3 Procedure for Borrowing.

(a) The Company may borrow under the Commitments during the Commitment Period on
any Business Day; provided that the Company shall deliver to the Administrative
Agent a Borrowing Certificate, which certificate to be effective on the
requested Borrowing Date must be received by the Administrative Agent (a) prior
to 12:00 noon three Business Days prior to the requested Borrowing Date, if all
or any part of the requested Loans are to be initially LIBOR Loans (other than
Foreign Currency Loans), (b) prior to 10:00 a.m. (London, England time) four
Business Days prior to the requested Borrowing Date, if all or any part of the
requested Loans are to be Foreign Currency Loans or (c) prior to 12:30 p.m. on
the requested Borrowing Date, otherwise, in each case specifying (i) the amount
to be borrowed, (ii) the currency to be borrowed, (iii) the requested Borrowing
Date, (iv) whether the borrowing is to be of LIBOR Loans, Base Rate Loans or a
combination thereof (if the borrowing is to be denominated in a Foreign
Currency, the borrowing must be comprised entirely of LIBOR Loans) and (v) if
the borrowing is to be entirely or partly of LIBOR Loans, the aggregate amount
of such LIBOR Loans and the amounts of each such LIBOR Loan and the respective
length of the initial Interest Period therefor. Each borrowing under the
Commitments shall be in a Dollar Amount equal to (x) in the case of Base Rate
Loans, $5,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if
the then Available Commitments are less than $5,000,000, such lesser amount) or
(y) in the case of LIBOR Loans, $5,000,000 or a whole multiple of $1,000,000 in
excess thereof. Upon receipt of a Borrowing Certificate, the Administrative
Agent shall promptly notify each Bank thereof.

(b) Each Bank will make the amount of its pro rata share of each borrowing
available to the Administrative Agent for the account of the Company at the
applicable office of the Administrative Agent specified in subsection 9.2 or
such other office specified by the Administrative Agent from time to time prior
to (i) 2:30 p.m. in the case of Base Rate Loans or 12:00 noon in the case of
LIBOR Loans denominated in Dollars or (ii) the Applicable Time specified by the
Administrative Agent in the case of any Foreign Currency Loan, in each case on
the Borrowing Date requested by the Company in Dollars or the applicable Foreign
Currency and in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Company by the Administrative Agent
crediting the account of the Company on the books of such office with the
aggregate of the amounts made available to the Administrative Agent by the Banks
and in like funds as received by the Administrative Agent.

25

--------------------------------------------------------------------------------



2.4 Fees.

(a) The Company agrees to pay to the Administrative Agent, for the account of
each Bank, a facility fee for the period from and including the Closing Date
through and including the Termination Date applicable to such Bank, calculated
as an amount equal to the product of (i) the Facility Fee Rate and (ii) the
average daily amount of the Commitment of such Bank (regardless of usage) during
the period for which such facility fee is calculated, payable in arrears on the
last day of each December, March, June and September (for the quarterly period
ended on such date) and on the Termination Date applicable to such Bank or such
earlier date on which the Commitments shall terminate as provided herein (for
the period from the last quarterly payment date to the applicable Termination
Date or such other date, as applicable). Such payments shall commence on
December 31, 2018, and such first payment shall be for the period from the
Closing Date through December 31, 2018.

(b) The Company agrees to pay to the Administrative Agent, the Syndication
Agents and the Lead Arrangers for their own account, as the case may be, the
fees in the respective amounts and at the respective times set forth in the Fee
Letters.

(c) In consideration of the LOC Commitments, the Company agrees to pay to the
Administrative Agent a fee (the “Letter of Credit Fee”) equal to the Applicable
Margin for LIBOR Loans per annum on the average daily maximum amount available
to be drawn under each Letter of Credit from the date of issuance to the date of
expiration. The Letter of Credit Fee shall be payable for the ratable benefit of
each Bank (including the Issuing Lenders) quarterly in arrears on the last day
of each December, March, June and September (for the quarterly period ended on
such date) and on the Termination Date applicable to such Bank. Such payments
shall commence on March 31, 2019, and such first payment shall be for the period
from the Closing Date through March 31, 2019.

(d) In addition to the Letter of Credit Fees payable pursuant to subsection
2.4(c), the Company shall pay to each Issuing Lender for its own account without
sharing by the other Banks the reasonable and customary charges from time to
time of such Issuing Lender with respect to the amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”). Each Issuing Lender may
charge, and retain for its own account without sharing by the other Banks, an
additional facing fee (the “Letter of Credit Facing Fee”) in the amount per
annum specified in its Fee Letter with the Company on the average daily maximum
amount available to be drawn under each such Letter of Credit issued by it. The
Letter of Credit Facing Fee shall be payable for the account of the applicable
Issuing Lender quarterly in arrears on the last day of each December, March,
June and September (for the quarterly period ended on such date), on the
Termination Date applicable to such Issuing Lender and thereafter on demand
until all Letters of Credit issued by such Issuing Lender have been canceled or
terminated.

26

--------------------------------------------------------------------------------



2.5 Termination or Reduction of Commitments. The Company shall have the right,
upon not less than five Business Days’ notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount of the
Commitments; provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, the aggregate principal Dollar Amount (determined as of
the most recent Revaluation Date) of the Loans and LOC Obligations then
outstanding would exceed the Commitments then in effect; provided further that a
notice of termination of the Commitments delivered by the Company may state that
such notice is conditioned upon the effectiveness of other credit facilities or
the receipt of proceeds from the issuance of other Indebtedness, in which case
such notice may be revoked by the Company (by notice to the Administrative Agent
on or prior to the specified effective date) if such condition is not satisfied.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each Bank thereof. Any reduction of the Commitments made in accordance with this
subsection 2.5 shall be in an amount equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, shall be applied to the Commitment of each Bank
according to its Commitment Percentage and shall reduce permanently the
Commitments then in effect.

2.6 Prepayments.

(a) Subject to subsection 2.16, the Company may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice to the Administrative Agent given prior to 10:00 a.m. at
least three Business Days in advance in the case of LIBOR Loans and on the
requested prepayment date in the case of Base Rate Loans, specifying the date
and amount of prepayment and whether the prepayment is of LIBOR Loans
(identifying the applicable Tranche or Tranches), Base Rate Loans or a
combination thereof, and, if of a combination thereof, the amount allocable to
each. Upon receipt of any such notice the Administrative Agent shall promptly
notify each Bank thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein. Partial
prepayments shall be in an aggregate principal Dollar Amount (determined as of
the most recent Revaluation Date) of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.

(b) If at any time after the Closing Date, (i) the sum of the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
outstanding Loans and LOC Obligations shall exceed the aggregate amount of the
Commitments at such time or (ii) the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of Loans that are Foreign
Currency Loans outstanding to the Company exceeds $250,000,000, then, in each
case, the Loans shall be prepaid in an amount sufficient to eliminate such
excess within one Business Day following the Company’s receipt of notice
thereof.

(c) No prepayment under this subsection 2.6 shall result in the reduction of any
Commitments unless otherwise effected pursuant to subsection 2.5.

27

--------------------------------------------------------------------------------



2.7 Conversion and Continuation Options.

(a) The Company may elect from time to time to convert Loans that are LIBOR
Loans denominated in Dollars to Base Rate Loans, by giving the Administrative
Agent at least two Business Days’ prior irrevocable notice of such election;
provided that any such conversion of LIBOR Loans may only be made on the last
day of an Interest Period with respect thereto. The Company may elect from time
to time to convert Base Rate Loans to LIBOR Loans denominated in Dollars by
giving the Administrative Agent at least three Business Days’ prior irrevocable
notice of such election. Any such notice of conversion to LIBOR Loans shall
specify the length of the initial Interest Period or Interest Periods therefor.
Upon receipt of any such notice the Administrative Agent shall promptly notify
each Bank thereof. All or any part of outstanding LIBOR Loans denominated in
Dollars and Base Rate Loans may be converted as provided herein; provided that
(i) no Loan may be converted into a LIBOR Loan when any Event of Default has
occurred and is continuing and the Administrative Agent or the Majority Banks
have determined to not permit such a conversion; (ii) any such conversion may
only be made if, after giving effect thereto, subsection 2.8 shall not have been
contravened; and (iii) no Loan may be converted into a LIBOR Loan after the date
that is one month prior to the final Termination Date.

(b) Any Loans that are LIBOR Loans may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Company giving
at least three Business Days’ prior irrevocable notice to the Administrative
Agent, in accordance with the applicable provisions of the term “Interest
Period” set forth in subsection 1.1, of the length of the next Interest Period
to be applicable to such Loans; provided that no LIBOR Loan may be continued as
such (i) when any Event of Default has occurred and is continuing and the
Administrative Agent or the Majority Banks have determined to not permit such a
continuation; (ii) if, after giving effect thereto, subsection 2.8 would be
contravened; or (iii) after the date that is one month prior to the final
Termination Date. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Bank thereof.

(c) Unless otherwise agreed to by the Majority Banks, upon the occurrence and
during the continuance of any Event of Default, all Foreign Currency Loans then
outstanding shall be exchanged into Dollars (based on the Dollar Amount
(determined as of the most recent Revaluation Date) of such Foreign Currency
Loans on the date of redenomination) on the last day of the then current
Interest Periods of such Foreign Currency Loans; provided that in each case the
Company shall be liable for any currency exchange loss related to such payments
and shall promptly pay to each Bank upon receipt of notice thereof by the
Company from such Bank the amount of any such loss incurred by such Bank.

2.8 Minimum Amounts of Tranches. All borrowings, conversions and continuations
of Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of the Loans comprising each LIBOR
Tranche shall be equal to a Dollar Amount (determined as of the most recent
Revaluation Date) of at least $5,000,000 and, solely with respect to Loans
denominated in Dollars, in a whole multiple of $1,000,000.

28

--------------------------------------------------------------------------------



2.9 Interest Rates and Payment Dates.

(a) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Adjusted Base Rate.

(b) Each Loan that is a LIBOR Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Adjusted
LIBOR Rate for such Interest Period.

(c) (i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall bear interest at a rate
per annum equal to the rate that would otherwise be applicable thereto plus 2%;
and (ii) if all or a portion of any interest payable on any Loan or
Reimbursement Obligation or any fee or other amount payable hereunder or under
any Note or Fee Letter shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to the Adjusted Base Rate plus 2%; in each case, with
respect to clauses (i) and (ii) above, from the date of such non-payment until
such amount is paid in full (as well after as before judgment).

(d) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to subsection 2.9(c) shall be
payable on demand.

(e) Nothing contained in this Agreement or in any other Loan Document shall be
deemed to establish or require the payment of interest to any Bank at a rate in
excess of the maximum rate permitted by applicable law. If the amount of
interest payable for the account of any Bank on any interest payment date would
exceed the maximum amount permitted by applicable law to be charged by such
Bank, the amount of interest payable for its account on such interest payment
date shall be automatically reduced to such maximum permissible amount. In the
event of any such reduction affecting any Bank, if from time to time thereafter
the amount of interest payable for the account of such Bank on any interest
payment date would be less than the maximum amount permitted by applicable law
to be charged by such Bank, then the amount of interest payable for its account
on such subsequent interest payment date shall be automatically increased to
such maximum permissible amount; provided that at no time shall the aggregate
amount by which interest paid for the account of any Bank has been increased
pursuant to this sentence exceed the aggregate amount by which interest paid for
its account has theretofore been reduced pursuant to the previous sentence.

2.10 Computation of Interest and Fees.

(a) Interest on Base Rate Loans (whenever it is calculated on the basis of
Citibank’s base rate) and interest on Foreign Currency Loans denominated in
Pounds Sterling shall be calculated on the basis of a 365- (or 366-, as the case
may be) day year for the actual days elapsed; otherwise, interest and fees shall
be calculated on the basis of a 360-day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Company and the
Banks of each determination of a LIBOR Rate and of the effective date and the
amount of each such change in interest rate; provided, however, that the failure
of the Administrative Agent to provide the Company or the Banks with any such
notice shall neither affect any obligations of the Company or the Banks
hereunder nor result in any liability on the part of the Administrative Agent to
the Company or any Bank.

29

--------------------------------------------------------------------------------



(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement (including each determination of the Reserve
Requirement) shall be conclusive and binding on the Company and the Banks in the
absence of demonstrable error. The Administrative Agent shall, at the request of
the Company, deliver to the Company a statement showing the quotations used by
the Administrative Agent in determining any interest rate pursuant to subsection
2.9(a) or 2.9(b).

2.11 Inability to Determine Interest Rate. (a) In the event that prior to the
first day of any Interest Period:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the LIBOR Rate for such Interest Period, or

(ii) the Administrative Agent shall have received notice from the Majority Banks
that the LIBOR Rate determined or to be determined for such Interest Period will
not adequately and fairly reflect the cost to such Banks (as conclusively
certified by such Banks) of making or maintaining their affected Loans during
such Interest Period,

then the Administrative Agent shall give telecopy or telephonic (confirmed in
writing) notice thereof to the Company and the Banks as soon as practicable
thereafter. If such notice is given (w) all affected Foreign Currency Loans
requested to be made on the first day of such Interest Period shall be made, at
the sole option of the Company, in Dollars as Base Rate Loans or such request
shall be cancelled, (x) all LIBOR Loans denominated in Dollars requested to be
made on the first day of such Interest Period shall be made as Base Rate Loans,
(y) all Loans that were to have been converted on the first day of such Interest
Period to LIBOR Loans shall be converted to or continued as Base Rate Loans in
Dollars and (z) all Loans that pursuant to subsection 2.7(b) were to have been
continued on the first day of such Interest Period as LIBOR Loans shall be
converted to Base Rate Loans in Dollars. Until such notice has been withdrawn by
the Administrative Agent or the Majority Banks, as the case may be, no further
LIBOR Loans shall be made or continued as such, nor shall the Company have the
right to convert Loans to LIBOR Loans.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Majority Banks notify the
Administrative Agent (with a copy to the Company) that the Majority Banks have
determined, that:

30

--------------------------------------------------------------------------------



(i) adequate and reasonable means do not exist for ascertaining the LIBOR Rate
for any requested Interest Period, including, without limitation, because the
LIBOR Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii) the supervisor for the administrator of the LIBOR Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBOR Rate shall no longer
be made available, or used for determining the interest rate of loans,

then, after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Company may amend this Agreement to replace the LIBOR Rate with an alternate
benchmark rate (including any mathematical or other adjustments to the benchmark
(if any) incorporated therein) that has been broadly accepted by the syndicated
loan market in the United States of America in lieu of the LIBOR Rate (any such
proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and, notwithstanding
anything to the contrary in Section 9.1, any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Banks and
the Company unless, prior to such time, Banks comprising the Majority Banks have
delivered to the Administrative Agent notice that such Majority Banks do not
accept such amendment.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist, the obligation of the Banks to make or maintain LIBOR
Loans shall be suspended (to the extent of the affected LIBOR Loans or Interest
Periods). Upon receipt of such notice, (w) all affected Foreign Currency Loans
requested to be made on the first day of such Interest Period shall be made, at
the sole option of the Company, as Base Rate Loans or such request shall be
cancelled, (x) all LIBOR Loans denominated in Dollars requested to be made on
the first day of such Interest Period shall be made as Base Rate Loans, (y) all
Loans that were to have been converted on the first day of such Interest Period
to LIBOR Loans shall be converted to or continued as Base Rate Loans in Dollars
and (z) all Loans that pursuant to subsection 2.7(b) were to have been continued
on the first day of such Interest Period as LIBOR Loans shall be converted to
Base Rate Loans in Dollars. Until such notice has been withdrawn by the
Administrative Agent or the Majority Banks, as the case may be, no further LIBOR
Loans shall be made or continued as such, nor shall the Company have the right
to convert Loans to LIBOR Loans.

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definitions of Base Rate,
Adjusted Base Rate, Adjusted LIBOR Rate, Interest Period and LIBOR Rate and any
defined terms used therein, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the reasonable discretion of the Administrative Agent in consultation with the
Company, to reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines in consultation with the Company).

31

--------------------------------------------------------------------------------



2.12 Pro Rata Treatment and Payments.

(a) Each borrowing of Loans and any reduction of the Commitments shall be made
pro rata according to the respective Commitment Percentages of the Banks (except
as otherwise provided in subsection 2.25). Unless otherwise required by the
terms of this Agreement, each payment under this Agreement or any other Loan
Documents shall be applied, first, to any fees then due and owing by the Company
pursuant to subsection 2.4, second, to interest then due and owing in respect of
the Loans of the Company, third, to principal then due and owing hereunder and
under the Notes of the Company, and, fourth, to any other amounts then due and
owing under the Loan Documents. Each payment on account of any fees pursuant to
subsection 2.4 for the account of Banks shall be made pro rata in accordance
with the respective amounts due and owing (except as to the Letter of Credit
Facing Fee and the Issuing Lender Fees). Each payment by the Company on account
of principal of and interest on the Loans shall be made pro rata according to
the respective amounts due and owing. Without limiting the terms of the
preceding sentence, accrued interest on any Loans denominated in a Foreign
Currency shall be payable in the same Foreign Currency as such Loan. Payments
made pursuant to subsection 2.13 shall be applied in accordance with such
section. All payments (including prepayments) to be made by the Company on
account of principal, interest and fees shall be made without defense, set-off
or counterclaim (except as provided in subsection 2.15) and shall be made to the
Administrative Agent for the account of the applicable Banks at the
Administrative Agent’s office specified in subsection 9.2 or such other office
specified by the Administrative Agent in immediately available funds and (i) in
the case of Loans or other amounts denominated in Dollars, shall be made in
Dollars not later than 12:00 noon on the date when due and (ii) in the case of
Loans or other amounts denominated in a Foreign Currency, unless otherwise
specified herein, shall be made in such Foreign Currency not later than the
Applicable Time specified by the Administrative Agent on the date when due. Any
payment received after the foregoing deadlines shall be deemed received on the
next Business Day. The Administrative Agent shall distribute such payments to
the Banks entitled thereto promptly upon receipt in like funds as received. If
any payment hereunder becomes due and payable on a day other than a Business
Day, such payment shall be extended to the next succeeding Business Day, and,
with respect to payments of principal, interest thereon shall be payable at the
then applicable rate during such extension; provided, however, that with respect
to any LIBOR Loan to which clause (A) of the definition of “Interest Period”
applies, such payment shall be the next preceding Business Day.

32

--------------------------------------------------------------------------------



(b) Notwithstanding any other provisions of this Agreement to the contrary,
after the exercise of remedies by the Administrative Agent or the Banks pursuant
to Section 7 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Loan
Documents (including the maximum amount of all contingent liabilities under
Letters of Credit) shall automatically become due and payable in accordance with
the terms of such Section), all amounts collected or received by the
Administrative Agent or any Bank on account of the Obligations or any other
amounts outstanding under any of the Loan Documents shall be paid over or
delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of the Administrative Agent in connection
with enforcing the rights of the Banks under the Loan Documents;

SECOND, to the payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including reasonable attorneys’ fees) of each of the Banks in connection with
enforcing its rights under the Loan Documents or otherwise with respect to the
Obligations owing to such Bank;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

FIFTH, to the payment of the outstanding principal amount of the Obligations and
the payment or Cash Collateralization of the outstanding LOC Obligations;

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Loan Documents or otherwise and not repaid pursuant to
clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Banks shall receive an amount equal to its
pro rata share (based on such Bank’s proportion of the amount owing under such
clause) of amounts available to be applied pursuant to clauses “THIRD”,
“FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any amounts
available for distribution pursuant to clause “FIFTH” above are attributable to
the issued but undrawn amount of outstanding Letters of Credit, such amounts
shall be held by the Administrative Agent in a cash collateral account and
applied (A) first, to reimburse the Issuing Lenders from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “FIFTH” and “SIXTH” above in the manner provided in this subsection
2.12(b).

33

--------------------------------------------------------------------------------



(c) Unless the Administrative Agent shall have received notice from a Bank,
prior to the proposed time of any borrowing, that such Bank will not make
available to the Administrative Agent such Bank’s share of such borrowing, the
Administrative Agent may assume that such Bank has made such share available on
such date in accordance with subsection 2.3(b) and may, in reliance upon such
assumption, make available to the Company a corresponding amount. In such event,
if a Bank has not in fact made its share of the applicable borrowing available
to the Administrative Agent, then the applicable Bank and the Company severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Company to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Bank, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, and (ii) in the case of a payment to be made by the Company, the
interest rate applicable to Base Rate Loans. If the Company and such Bank shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Company the amount
of such interest paid by the Company for such period. If such Bank pays its
share of the applicable borrowing to the Administrative Agent, then the amount
so paid shall constitute such Bank’s Loan included in such borrowing. Any
payment by the Company shall be without prejudice to any claim the Company may
have against a Bank that shall have failed to make such payment to the
Administrative Agent.

(d) Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Bank or the Issuing Lenders hereunder that the Company will
not make such payment, the Administrative Agent may assume that the Company has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Banks or the Issuing Lenders, as the case may
be, the amount due. In such event, if the Company has not in fact made such
payment, then each of the Banks or the Issuing Lenders, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Bank or Issuing Lender, with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

2.13 Illegality.

(a) Notwithstanding any other provision herein, if any change in any Requirement
of Law or in the interpretation or application thereof shall make it unlawful
for any Bank to make or maintain LIBOR Loans as contemplated by this Agreement,
such Bank shall forthwith so notify the Administrative Agent and the Company.
Upon such notice, (i) the commitment of such Bank hereunder to make LIBOR Loans,
continue LIBOR Loans as such and convert Base Rate Loans to LIBOR Loans shall
forthwith be cancelled and (ii) such Bank’s Loans then outstanding as LIBOR
Loans, if any, shall be converted automatically to Base Rate Loans denominated
in Dollars on the respective last days of the then current Interest Periods with
respect to such Loans or within such earlier period as required by law. If any
such conversion of a LIBOR Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Company shall pay to such
Bank such amounts, if any, as may be required pursuant to subsection 2.16.

34

--------------------------------------------------------------------------------



(b) Notwithstanding any other provision herein, if there shall have occurred any
change in national or international financial, political or economic conditions
(including the imposition of or any change in exchange controls) or currency
exchange rates that would make it unlawful or impossible for any Bank to make
Loans denominated in any Foreign Currency to the Company, as contemplated by
this Agreement, such Bank shall forthwith so notify the Administrative Agent and
the Company. Upon such notice, (i) the commitment of such Bank hereunder to make
Foreign Currency Loans shall forthwith be cancelled and (ii) such Bank’s Loans
then outstanding as Foreign Currency Loans, if any, shall be converted
automatically to Base Rate Loans denominated in Dollars. If any conversion of a
Foreign Currency Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Company shall pay to such Bank
such amounts, if any, as may be required pursuant to subsection 2.16.

2.14 Requirements of Law.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Bank
(except any reserve requirement reflected in the Adjusted LIBOR Rate) or any
Issuing Lender;

(ii) subject any Recipient to any Taxes (other than Connection Income Taxes,
Indemnified Taxes and Taxes described in any of clauses (i) through (iv) of the
definition of Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Bank or any Issuing Lender or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Bank or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Bank or such other Recipient of making, converting to, continuing or maintaining
any Loan or of maintaining its obligation to make any such Loan, or to increase
the cost to such Bank, such Issuing Lender or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Bank, Issuing Lender or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon written request of such Bank, Issuing Lender or other Recipient,
setting forth the calculations thereof in reasonable detail, the Company will
pay to such Bank, Issuing Lender or other Recipient, as the case may be, such
additional amount or amounts as will compensate such Bank, Issuing Lender or
other Recipient, as the case may be, for such additional costs incurred or
reduction suffered.

35

--------------------------------------------------------------------------------



(b) If any Bank or Issuing Lender determines that any Change in Law affecting
such Bank or Issuing Lender or any lending office of such Bank or such Bank’s or
Issuing Lender’s holding company, if any, regarding capital or liquidity
requirements, has or would have the effect of reducing the rate of return on
such Bank’s or Issuing Lender’s capital or on the capital of such Bank’s or
Issuing Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Bank or the Loans made by, or participations in Letters
of Credit held by, such Bank, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Bank or Issuing Lender or such Bank’s
or Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Bank’s or Issuing Lender’s policies and the
policies of such Bank’s or Issuing Lender’s holding company with respect to
capital adequacy), then from time to time the Company will pay to such Bank or
Issuing Lender, as the case may be, such additional amount or amounts as will
compensate such Bank or Issuing Lender or such Bank’s or Issuing Lender’s
holding company for any such reduction suffered.

(c) A certificate of a Bank or Issuing Lender setting forth in reasonable detail
the calculations of the amount or amounts necessary to compensate such Bank or
Issuing Lender or its holding company, as the case may be, as specified in
subsection 2.14(a) or 2.14(b) and delivered to the Company, shall be conclusive
absent demonstrable error. The Company shall pay such Bank or Issuing Lender, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Bank or Issuing Lender to demand
compensation pursuant to this subsection 2.14 shall not constitute a waiver of
such Bank’s or Issuing Lender’s right to demand such compensation; provided that
the Company shall not be required to compensate a Bank or Issuing Lender
pursuant to this subsection 2.14 for any increased costs, requirements, Taxes or
expenses incurred or reductions suffered more than six months prior to the date
that such Bank or Issuing Lender, as the case may be, notifies the Company of
the Change in Law giving rise to such increased costs or reductions, and of such
Bank’s or Issuing Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).

2.15 Taxes.

(a) Any and all payments by or on account of any obligation of the Company under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable Withholding Agent) requires the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Company
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this subsection 2.15) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

36

--------------------------------------------------------------------------------



(b) The Company shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Company shall indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
subsection 2.15) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority;
provided that the Company shall not be required to indemnify a Recipient for
such Taxes or expenses resulting from the gross negligence, willful misconduct
or breach in bad faith of such Recipient, including as a result of a failure by
the Administrative Agent to remit to the appropriate Governmental Authority any
amounts paid over by the Company pursuant to this subsection 2.15. A certificate
as to the amount of such payment or liability delivered to the Company by a Bank
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Bank, shall be conclusive absent demonstrable
error.

(d) Each Bank shall severally indemnify the Administrative Agent, within 10 days
after demand therefor, for (i) any Indemnified Taxes attributable to such Bank
(but only to the extent that the Company has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Company to do so), (ii) any Taxes attributable to such Bank’s
failure to comply with the provisions of subsection 9.6(d) relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Bank, in each case, that are payable or paid by the Administrative Agent
in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Bank
by the Administrative Agent shall be conclusive absent demonstrable error. Each
Bank authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Bank under any Loan Document or otherwise
payable by the Administrative Agent to the Bank from any other source against
any amount due to the Administrative Agent under this subsection 2.15(d).

(e) As soon as practicable after any payment of Taxes by the Company to a
Governmental Authority pursuant to this subsection 2.15, the Company shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

37

--------------------------------------------------------------------------------



(f) (i) Any Bank, which for purposes of this Section 2.15(f) includes any
Recipient, that is entitled to an exemption from or reduction of withholding Tax
with respect to payments made under any Loan Document shall deliver to the
Company and the Administrative Agent, at the time or times reasonably requested
by the Company or the Administrative Agent, such properly completed and executed
documentation reasonably requested by the Company or the Administrative Agent as
will permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Bank, if reasonably requested by the Company or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent to determine
whether or not such Bank is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in this subsection
2.15(f)(ii)(A), 2.15(f)(ii)(B) or 2.15(f)(ii)(D)) shall not be required if in
the Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.

(ii) So long as the Company is a U.S. Person:

(A) any Bank that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Bank becomes a Bank
under this Agreement (and from time to time thereafter upon the reasonable
request of the Company or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Bank is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States of America is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Loan Document, IRS Form
W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

38

--------------------------------------------------------------------------------



(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Company within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
G-2 or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Bank under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Bank under any Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Bank were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Bank shall
deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Bank has complied with such Bank’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
subsection 2.15(f)(ii)(D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

39

--------------------------------------------------------------------------------



Each Bank agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund (including, for the avoidance of doubt, benefits
received solely in lieu of receiving a cash refund) of any Taxes as to which it
has been indemnified pursuant to subsection 2.14(a)(ii) or this subsection 2.15
(including by the payment of additional amounts pursuant to this subsection
2.15), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under subsection 2.14(a)(ii)
or this subsection 2.15 with respect to the Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection 2.15(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection 2.15(g), in no event will the indemnified party be required
to pay any amount to an indemnifying party pursuant to this subsection 2.15(g)
the payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Taxes
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts in respect of such Tax had never been paid. This subsection 2.15(g)
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(h) Each party’s obligations under this subsection 2.15 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Commitments and
the repayment, satisfaction or discharge of all obligations under any Loan
Document. For purposes of this Section 2.15, the term “applicable law” includes
FATCA.

40

--------------------------------------------------------------------------------



2.16 Indemnity. The Company agrees to indemnify each Bank and to hold each Bank
harmless from any loss or expense that such Bank may sustain or incur as a
consequence of (i) default by the Company in payment when due of the principal
amount of or interest on any LIBOR Loan, (ii) default by the Company in making a
borrowing of, conversion into or continuation of LIBOR Loans after the Company
has given a notice requesting the same in accordance with the provisions of this
Agreement, (iii) default by the Company in making any prepayment of LIBOR Loans
after the Company has given a notice thereof in accordance with the provisions
of this Agreement or (iv) the making of a prepayment or conversion, or the
purchase pursuant to subsection 2.17, of LIBOR Loans on a day which is not the
last day of an Interest Period with respect thereto, including, in each case,
any such loss (other than non-receipt of the Applicable Margin or, without
duplication, anticipated profits) or expense arising from the reemployment of
funds obtained by it or from fees payable to terminate the deposits from which
such funds were obtained (it being understood that any such calculation will be
made on notional amounts as the Banks are not required to show that they matched
deposits specifically). A certificate as to any additional amounts payable
pursuant to this subsection submitted by such Bank, through the Administrative
Agent, to the Company in good faith shall be conclusive in the absence of
demonstrable error. This covenant shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.

2.17 Action of Affected Banks.

(a) If any Bank provides a notice under subsection 2.13, requests compensation
under subsection 2.14, or requires the Company to pay any Indemnified Taxes or
additional amounts to any Bank or any Governmental Authority for the account of
any Bank pursuant to subsection 2.15, then such Bank shall (at the request of
the Company) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Bank, such designation or assignment (i) would
eliminate the illegality that gave rise to the notice under subsection 2.13 or
would eliminate or reduce amounts payable pursuant to subsection 2.14 or 2.15,
as the case may be, in the future, and (ii) would not subject such Bank to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Bank. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Bank in connection with any such designation or assignment.

(b) If any Bank provides a notice under subsection 2.13, requests compensation
under subsection 2.14, or if the Company is required to pay any Indemnified
Taxes or additional amounts to any Bank or any Governmental Authority for the
account of any Bank pursuant to subsection 2.15 and, in each case, such Bank has
declined or is unable to designate a different lending office in accordance with
subsection 2.17(a), or if any Bank is a Defaulting Bank or a Non-Consenting
Bank, then the Company may, at its sole expense, upon notice to such Bank and
the Administrative Agent, require such Bank to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, subsection 9.6), all of its interests, rights (other than
its existing rights to payments pursuant to subsection 2.14 or 2.15) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment); provided that:

41

--------------------------------------------------------------------------------



(i) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in subsection 9.6;

(ii) such Bank shall have received payment of an amount equal to the outstanding
principal of its Loans and funded participations in LOC Obligations, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under subsection 2.16)
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under subsection 2.14 or payments required to be made pursuant to subsection
2.15, such assignment will result in a reduction in such compensation or
payments thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Bank becoming a
Non-Consenting Bank, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Company to require such assignment and delegation cease to apply.

2.18 [Reserved].

2.19 [Reserved].

2.20 Increase of Commitments.

(a) At the request of the Company to the Administrative Agent, the aggregate
Commitments hereunder may be increased after the Closing Date on one or more
occasions by not more than $750,000,000; provided that (i) each such increase is
in a minimum amount of $25,000,000 or $10,000,000 increments in excess thereof,
(ii) the sum of the aggregate Commitments hereunder shall not exceed
$2,250,000,000 after giving effect to such increases, (iii) the Commitment of
any Bank may not be increased without its consent,  (iv) the consent of the
Administrative Agent and each Issuing Lender that has an outstanding Letter of
Credit is obtained (which consent shall not be unreasonably withheld,
conditioned or delayed), (v) no Default or Event of Default shall have occurred
and be continuing on and as of the date of each such increase or after giving
effect thereto, and (vi) each of the representations and warranties made on the
Closing Date are true and correct in all material respects (except (x) to the
extent such representations and warranties expressly relate solely to an earlier
date, in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date and (y) to the
extent such representations and warranties are qualified by materiality in the
text thereof, in which case such representations and warranties shall be true
and correct) on and as of the date of each such increase.

42

--------------------------------------------------------------------------------



(b) In the event that the Company and one or more of the Banks (or other
financial institutions that may elect to participate with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed)) shall agree, in accordance with subsection 2.20(a),
upon such an increase in the aggregate Commitments, the Company, the
Administrative Agent and each financial institution in question shall enter into
a Commitment Increase Supplement (a form of which is attached hereto as Exhibit
F) setting forth the amounts of the increase in Commitments and providing that
the additional financial institutions participating shall be deemed to be
included as Banks for all purposes of this Agreement. Upon the execution and
delivery of such Commitment Increase Supplement as provided above, and upon the
satisfaction of such other conditions as the Administrative Agent may reasonably
specify (including the delivery of certificates and legal opinions on behalf of
the Company relating to the amendment and new Notes), this Agreement shall be
deemed to be amended accordingly.

(c) No Bank shall have any obligation to increase its Commitment in the event of
such a request by the Company hereunder.

2.21 Payment in Full at Maturity. The Company shall pay to the Administrative
Agent, for the account of each Bank, the entire outstanding principal amount
owing to such Bank under this Agreement or under any other Loan Documents,
together with accrued but unpaid interest thereon and all other sums owing to
such Bank under this Agreement, on the Termination Date applicable to such Bank
unless accelerated sooner pursuant to Section 7.

2.22 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions that the Issuing Lenders
may reasonably require, during the Commitment Period the Issuing Lenders may at
their sole discretion issue, and the Banks shall participate in, Letters of
Credit for the account of the Company from time to time upon request in a form
acceptable to the applicable Issuing Lender; provided, however, that (i) the
aggregate amount of LOC Obligations shall not at any time exceed $250,000,000;
(ii) the Dollar Amount (determined as of the most recent Revaluation Date) of
outstanding Loans plus outstanding LOC Obligations shall not exceed the
aggregate amount of the Commitments at such time; (iii) Letters of Credit shall
be issued for lawful corporate purposes and may be issued as standby letters of
credit; and (iv) all Letters of Credit shall be denominated in Dollars or a
Foreign Currency. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any LOC Document,
the terms and conditions of this Agreement shall control. Except as otherwise
expressly agreed upon by all the Banks, no Letter of Credit shall have an
original expiry date more than 12 months from the date of issuance; provided,
however, that subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time on the request of the
Company or by operation of the terms of the applicable Letter of Credit to a
date not more than 12 months from the date of extension; provided further that
(x) no Letter of Credit, as originally issued or as extended, shall have an
expiry date extending beyond the date that is 30 days prior to the final
Termination Date and (y) no Letter of Credit may expire after the Termination
Date of any Non-Extending Bank if, after giving effect to such issuance or
renewal, the aggregate Commitments of the Consenting Banks (including any
replacement Banks) for the period following such Termination Date would be less
than the LOC Obligations for Letters of Credit expiring after such Termination
Date. Each Letter of Credit shall comply with the related LOC Documents. The
issuance and expiry date of each Letter of Credit shall be a Business Day. Any
Letters of Credit issued hereunder shall be in a minimum original face amount of
$50,000.

43

--------------------------------------------------------------------------------



(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the applicable Issuing Lender at least five Business Days prior
to the requested date of issuance. Each Issuing Lender will promptly, upon the
issuance, amendment or expiration of any Letter of Credit, or upon request,
provide to the Administrative Agent for dissemination to the Banks a detailed
report specifying the Letters of Credit that are then issued and outstanding and
any activity with respect thereto that shall have occurred since the date of any
prior report, and including therein, among other things, the account party, the
beneficiary, the face amount and the expiry date of each such Letter of Credit
as well as any payments or expirations that shall have occurred with respect
thereto. Each Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit. Each Issuing Lender will
provide to the Administrative Agent promptly upon request a summary report of
the nature and extent of LOC Obligations then outstanding.

(c) Participations. Each Bank, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a risk participation from the
applicable Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its Commitment Percentage of the obligations under such Letter of Credit (a
“Participation Interest”), and shall absolutely, unconditionally and irrevocably
assume, as primary obligor and not as surety, and be obligated to pay to the
applicable Issuing Lender therefor and discharge when due, its Commitment
Percentage of the obligations arising under such Letter of Credit. Without
limiting the scope and nature of each Bank’s participation in any Letter of
Credit, to the extent that an Issuing Lender has not been reimbursed as required
hereunder or under any LOC Document, each such Bank shall pay to such Issuing
Lender its Commitment Percentage of such unreimbursed drawing in same day funds
on the day of notification by such Issuing Lender of an unreimbursed drawing
pursuant to and in accordance with the provisions of subsection 2.22(d) if such
notice is received at or before 2:00 p.m. on a Business Day, otherwise such
payment shall be made at or before 12:00 noon on the Business Day next
succeeding the day such notice is received. The obligation of each Bank to so
reimburse the Issuing Lenders shall be absolute and unconditional and shall not
be affected by the occurrence of a Default, an Event of Default or any other
occurrence or event. Any such reimbursement shall not relieve or otherwise
impair the obligation of the Company to reimburse the Issuing Lenders under any
Letter of Credit, together with interest as hereinafter provided.

44

--------------------------------------------------------------------------------



(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
applicable Issuing Lender will promptly notify the Company and the
Administrative Agent. The Company shall reimburse the applicable Issuing Lender
on the day of a drawing under any Letter of Credit (with the proceeds of a Loan
obtained hereunder or otherwise) in same day funds as provided herein or in the
LOC Documents. Unless the Company shall immediately notify the applicable
Issuing Lender and the Administrative Agent of its intent to otherwise reimburse
such Issuing Lender, the Company shall be deemed to have requested an LOC
Mandatory Borrowing in the amount of the drawing as provided in subsection
2.22(f), the proceeds of which will be used to satisfy the applicable
Reimbursement Obligation. In the event that any LOC Mandatory Borrowing cannot
for any reason be made on the date otherwise required above (including as a
result of the commencement of a proceeding under any Debtor Relief Law), the
applicable Issuing Lender shall notify the Banks of such inability and each Bank
hereby agrees that it shall forthwith fund (as of the date that the LOC
Mandatory Borrowing would otherwise have occurred, but adjusted for any payments
received from the Company on or after such date and prior to such purchase) its
Participation Interest in the outstanding Reimbursement Obligations owed to such
Issuing Lender. Each Bank shall promptly pay to the Administrative Agent for the
account of the applicable Issuing Lender, in Dollars and in immediately
available funds, the amount of such Bank’s Commitment Percentage of such
Reimbursement Obligation. Such payment shall be made on the day such notice is
received by such Bank from such Issuing Lender if such notice is received at or
before 2:00 p.m. on a Business Day, otherwise such payment shall be made at or
before 12:00 noon on the Business Day next succeeding the day such notice is
received. If such Bank does not pay such amount to the applicable Issuing Lender
in full upon such request, such Bank shall, on demand, pay to the Administrative
Agent for the account of the applicable Issuing Lender interest on the unpaid
amount during the period from the date of such drawing until such Bank pays such
amount to such Issuing Lender in full at a rate per annum equal to, if paid
within two Business Days of the date of drawing, the Federal Funds Rate or, if
paid thereafter, the Base Rate. Each Bank’s obligation to make such payment to
the Issuing Lenders, and the right of each Issuing Lender to receive the same,
shall be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the Obligations hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever.

(e) Repayment Obligation Absolute. The Company’s Reimbursement Obligations shall
be absolute, unconditional and irrevocable, and shall be paid strictly in
accordance with the terms of this Agreement under all circumstances, including
the following circumstances (it being understood that any such payment by the
Company is without prejudice to, and does not constitute a waiver of, any rights
the Company might have or might acquire as a result of the payment by any
Issuing Lender or any Bank of any draft or the reimbursement by the Company
thereof):

(i) any lack of validity or enforceability of any Loan Document;

45

--------------------------------------------------------------------------------



(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Company in respect of Loan Document or
any other amendment or waiver of or any consent to departure from all or any of
the Loan Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Company may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Lender, the Administrative Agent, any
Bank or any other Person, whether in connection with the transactions
contemplated by the Loan Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Lender under a Letter of Credit against presentation
of a draft or certificate that does not substantially comply with the terms of
such Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the Obligations of the Company in respect of the Loan Documents; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or a
guarantor.

(f) Repayment with Loans. On any day on which the Company shall have requested,
or been deemed to have requested, a Loan to reimburse a drawing under a Letter
of Credit, the Administrative Agent shall give notice to the Banks that a Loan
has been requested or deemed requested in connection with a drawing under a
Letter of Credit, in which case a Loan borrowing comprised entirely of Base Rate
Loans (each such borrowing, an “LOC Mandatory Borrowing”) shall be immediately
made (without giving effect to any termination of the Commitments pursuant to
Section 7) pro rata based on each Bank’s respective Commitment Percentage
(determined before giving effect to any termination of the Commitments pursuant
to Section 7). The proceeds of such LOC Mandatory Borrowing shall be paid
directly to the applicable Issuing Lender for application to the respective LOC
Obligations. Each Bank hereby irrevocably agrees to make such Loans immediately
upon any such request or deemed request on account of each LOC Mandatory
Borrowing in the amount and in the manner specified in the preceding sentence
and on the same such date notwithstanding (i) that the amount of the LOC
Mandatory Borrowing may not comply with the minimum amount for borrowings of
Loans otherwise required hereunder; (ii) whether any conditions specified in
subsection 4.2 are then satisfied; (iii) whether a Default or an Event of
Default then exists; (iv) the failure for any such request or deemed request for
Loan to be made by the time otherwise required in subsection 2.3; (v) the date
of such LOC Mandatory Borrowing; or (vi) any reduction in the aggregate amount
of the Commitments after any such Letter of Credit may have been drawn upon.

46

--------------------------------------------------------------------------------



(g) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(h) Letter of Credit Governing Law. Unless otherwise expressly agreed by the
applicable Issuing Lender and the Company when a Letter of Credit is issued, the
rules of “International Standby Practices 1998,” as most recently published by
the Institute of International Banking Law & Practice at the time of issuance,
shall apply to each standby Letter of Credit.

2.23 Indemnification of Issuing Lenders; Nature of Issuing Lenders’ Duties.

(a) In addition to its other obligations under subsection 2.22, the Company
hereby agrees to protect, indemnify, pay and save each Issuing Lender harmless
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable attorneys’ fees) that any
Issuing Lender may incur or be subject to as a consequence, direct or indirect,
of (i) the issuance of any Letter of Credit on behalf such Company or (ii) the
refusal of an Issuing Lender to honor a demand for payment under a Letter of
Credit issued on behalf of the Company (A) as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions, herein called
“Government Acts”) or (B) if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit.

(b) As between the Company and the Issuing Lenders, the Company shall assume all
risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. No Issuing Lender shall be responsible: (i) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the applicable Issuing Lender, including any Government Acts.
None of the above shall affect, impair, or prevent the vesting of the Issuing
Lenders’ rights or powers hereunder.

47

--------------------------------------------------------------------------------



(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in the absence of gross negligence, willful
misconduct or breach in bad faith, shall not put such Issuing Lender under any
resulting liability to the Company. It is the intention of the parties that this
Agreement shall be construed and applied to protect and indemnify the Issuing
Lenders against any and all risks involved in the issuance of the Letters of
Credit, all of which risks are hereby assumed by the Company, including any and
all risks of the acts or omissions, whether rightful or wrongful, of any
Governmental Authority. No Issuing Lender shall, in any way, be liable for any
failure by an Issuing Lender or anyone else to pay any drawing under any Letter
of Credit as a result of any Government Acts or any other cause beyond the
control of such Issuing Lender. Notwithstanding anything to the contrary herein,
the Company shall have a claim against any Issuing Lender and such Issuing
Lender shall be liable to the Company, to the extent of any direct, but not
consequential, damages suffered by the Company that the Company proves were
caused by (i) such Issuing Lender’s willful misconduct, gross negligence or
breach in bad faith in determining whether documents presented under any Letter
of Credit comply with the terms of the Letter of Credit or (ii) such Issuing
Lender’s willful failure to make lawful payment under a Letter of Credit after
the presentation to it of a draft and certificates strictly complying with the
terms and conditions of the Letter of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Lender may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary.

(d) Except as provided in subsection 2.23(e), nothing in this subsection 2.23 is
intended to limit the Reimbursement Obligation of the Company contained in
subsection 2.22(d). The obligations of the Company under this subsection 2.23
shall survive the termination of this Agreement. No acts or omissions of any
current or prior beneficiary of a Letter of Credit shall in any way affect or
impair the rights of the Issuing Lenders to enforce any right, power or benefit
under this Agreement.

(e) Notwithstanding anything to the contrary contained in this subsection 2.23,
the Company shall have no obligation to indemnify an Issuing Lender in respect
of any liability incurred by such Issuing Lenders arising out of the gross
negligence, willful misconduct or breach in bad faith of such Issuing Lender
(including action not taken by such Issuing Lender), as finally determined by a
court of competent jurisdiction.

2.24 Defaulting Banks.

(a) Notwithstanding anything to the contrary contained in this Agreement, if any
Bank becomes a Defaulting Bank, then, until such time as such Bank is no longer
a Defaulting Bank, to the extent permitted by applicable law:

48

--------------------------------------------------------------------------------



(i) Such Defaulting Bank’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
the definition of Majority Banks.

(ii) Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Bank (whether voluntary
or mandatory, at maturity, pursuant to Section 7 or otherwise) or received by
the Administrative Agent from a Defaulting Bank pursuant to subsection 9.7(b)
shall be applied as follows:

(A) FIRST to the payment of any amounts owing by such Defaulting Bank to the
Administrative Agent hereunder;

(B) SECOND to the payment on a pro rata basis of any amounts owing by such
Defaulting Bank to any Issuing Lender hereunder;

(C) THIRD to Cash Collateralize the Issuing Lenders’ Fronting Exposure with
respect to such Defaulting Bank in accordance with subsection 2.26;

(D) FOURTH as the Company may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Bank has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent;

(E) FIFTH if so determined by the Administrative Agent and the Company, to be
held in a deposit account and released pro rata in order to (x) satisfy such
Defaulting Bank’s potential future funding obligations with respect to Loans
under this Agreement and (y) Cash Collateralize the Issuing Lenders’ future
Fronting Exposure with respect to such Defaulting Bank with respect to future
Letters of Credit issued under this Agreement, in accordance with subsection
2.26;

(F) SIXTH to the payment of any amounts owing to the Banks, the Issuing Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Bank or the Issuing Lenders against such Defaulting Bank as a result of such
Defaulting Bank’s breach of its obligations under this Agreement;

(G) SEVENTH so long as no Default or Event of Default exists, to the payment of
any amounts owing to the Company as a result of any judgment of a court of
competent jurisdiction obtained by the Company against such Defaulting Bank as a
result of such Defaulting Bank’s breach of its obligations under this Agreement;
and

(H) EIGHTH to such Defaulting Bank or as otherwise directed by a court of
competent jurisdiction;

49

--------------------------------------------------------------------------------



provided that if (x) such payment is a payment of the principal amount of any
Loans or Reimbursement Obligation in respect of which such Defaulting Bank has
not fully funded its appropriate share, and (y) such Loans were made or the
related Letters of Credit were issued at a time when the conditions set forth in
subsection 4.2 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and Reimbursement Obligations owed to, all Non-Defaulting
Banks on a pro rata basis prior to being applied to the payment of any Loans of,
or Reimbursement Obligations owed to, such Defaulting Bank until such time as
all Loans and funded and unfunded participations in LOC Obligations are held by
the Banks pro rata in accordance with the Commitments without giving effect to
subsection 2.24(a)(iv). Any payments, prepayments or other amounts paid or
payable to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank or to post Cash Collateral pursuant to this subsection
2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting Bank, and
each Bank irrevocably consents hereto.

(iii) (A) Each Defaulting Bank shall be entitled to receive a facility fee for
any period during which such Bank is a Defaulting Bank only to the extent
allocable to the sum of (1) the outstanding principal amount of the Loans funded
by it, and (2) its Commitment Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to subsection 2.26.

(B) Each Defaulting Bank shall be entitled to receive Letter of Credit Fees for
any period during which such Bank is a Defaulting Bank only to the extent
allocable to its Commitment Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to subsection 2.26.

(C) With respect to any facility fee or Letter of Credit Fee not required to be
paid to any Defaulting Bank pursuant to clause (A) or (B) above, the Company
shall (x) pay to each Non-Defaulting Bank that portion of any such fee otherwise
payable to such Defaulting Bank with respect to such Defaulting Bank’s
participation in LOC Obligations that has been reallocated to such
Non-Defaulting Bank pursuant to subsection 2.24(a)(iv), (y) pay to each Issuing
Lender the amount of any such fee otherwise payable to such Defaulting Bank to
the extent allocable to such Issuing Lender’s Fronting Exposure to such
Defaulting Bank, and (z) not be required to pay the remaining amount of any such
fee.

(iv) All or any part of such Defaulting Bank’s participation in LOC Obligations
shall be reallocated among the Non-Defaulting Banks in accordance with their
respective Commitment Percentages (calculated without regard to such Defaulting
Bank’s Commitment) but only to the extent that (x) the conditions set forth in
subsection 4.2 are satisfied at the time of such reallocation (and, unless the
Company shall have otherwise specifically notified the Administrative Agent, the
Company shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate principal amount of the Loans and Participation Interests of any
Non-Defaulting Bank to exceed such Non-Defaulting Bank’s Commitment. Subject to
subsection 9.20, no reallocation hereunder shall constitute a waiver or release
of any claim of any party hereunder against a Defaulting Bank arising from that
Bank having become a Defaulting Bank, including any claim of a Non-Defaulting
Bank as a result of such Non-Defaulting Bank’s increased exposure following such
reallocation.

50

--------------------------------------------------------------------------------



(v) If the reallocation described in subsection 2.24(a)(iv) cannot, or can only
partially, be effected, the Company shall, without prejudice to any right or
remedy available to it hereunder or under law, Cash Collateralize the Issuing
Lenders’ Fronting Exposure in accordance with the procedures set forth in
subsection 2.26.

(b) If the Company, the Administrative Agent and each Issuing Lender agree in
writing that a Bank is no longer a Defaulting Bank, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Bank will, to
the extent applicable, purchase at par that portion of outstanding Loans of the
other Banks or take such other actions as the Administrative Agent may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit to be held pro rata by the Banks in accordance with the
Commitments (without giving effect to subsection 2.24(a)(iv)), whereupon such
Bank will cease to be a Defaulting Bank; provided that no adjustments will be
made retroactively with respect to fees accrued or payments made by or on behalf
of the Company while that Bank was a Defaulting Bank; provided further that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Bank to Bank will constitute a waiver or
release of any claim of any party hereunder arising from that Bank’s having been
a Defaulting Bank.

2.25 Extension of Termination Date.

(a) At least 35 days but not more than 70 days prior to any anniversary of the
Closing Date, the Company, by written notice to the Administrative Agent, may
request an extension of the Termination Date in effect at such time by one year
from its then scheduled expiration; provided that the Company may make no more
than two such requests. The Administrative Agent shall promptly notify each Bank
of such request, and each Bank shall in turn, in its sole discretion, not later
than 25 days prior to the applicable anniversary date, notify the Company and
the Administrative Agent in writing as to whether such Bank will consent to such
extension. If any Bank shall fail to notify the Administrative Agent and the
Company in writing of its consent to any such request for extension of the
Termination Date at least 25 days prior to the applicable anniversary date, such
Bank shall be deemed to be a Non-Extending Bank with respect to such request.
The Administrative Agent shall notify the Company not later than 20 days prior
to the applicable anniversary date of the decision of the Banks regarding the
Company’s request for an extension of the Termination Date.

51

--------------------------------------------------------------------------------



(b) If Banks holding more than 50% of the aggregate amount of the Commitments
then in effect (including Banks assuming or increasing their Commitments in
accordance with subsection 2.25(c), each a “Consenting Bank”) consent in writing
to any such request in accordance with subsection 2.25(a), the Termination Date
of each Consenting Bank in effect at such time shall, effective as at the
applicable anniversary date (the “Extension Date”), be extended for one year,
but shall not be extended as to any other Bank (each a “Non-Extending Bank”);
provided that on each Extension Date (i) no Default or Event of Default shall
have occurred and be continuing and (ii) each of the representations and
warranties made on the Closing Date is true and correct in all material respects
(except to the extent such representations and warranties are qualified by
materiality in the text thereof, in which case such representations and
warranties shall be true and correct) on and as of the Extension Date (unless
such representation or warranty was made solely as of the Closing Date or any
other day specified therein). To the extent that the Termination Date is not
extended as to a Bank pursuant to this subsection 2.25 and the Commitment of
such Bank is not assumed in accordance with subsection 2.25(c) on or prior to
the applicable Extension Date, the Company may, with the consent of all of the
Banks other than such Non-Extending Bank (which consents shall not be
unreasonably withheld) terminate in whole the Commitment of such Non-Extending
Bank as of the Extension Date or, if not so earlier terminated, the Commitment
of such Non-Extending Bank shall automatically terminate in whole on such
unextended Termination Date without any further notice or other action by the
Company, such Bank or any other Person; provided that such Non-Extending Bank’s
rights under subsections 2.14, 2.15, 2.16 and 9.5 and its obligations under
subsection 8.7 shall survive the Termination Date for such Bank as to matters
occurring prior to such date. It is understood and agreed that no Bank shall
have any obligation whatsoever to agree to any request made by the Company for
any requested extension of the Termination Date.

(c) If less than all of the Banks consent to any such request pursuant to
subsection 2.25(a), the Company may arrange for one or more Consenting Banks or
other banks or financial institutions approved by the Company, the
Administrative Agent and each Issuing Lender that has an outstanding Letter of
Credit (which consents shall not be unreasonably withheld) as Purchasing Banks
(x) to assume, effective as of the Extension Date or such other date as may be
agreed among the Company, the applicable Non-Extending Bank, the assignee
Consenting Bank(s) or Purchasing Bank(s) and the Administrative Agent, all of
such Non-Extending Bank’s Commitment and all of the obligations of such
Non-Extending Bank under this Agreement thereafter arising, without recourse to
or warranty by, or expense to, such Non-Extending Bank and (y) to accept,
effective as of the Extension Date or such other date as any Purchasing Bank
executes and delivers a Commitment Transfer Supplement, the Termination Date
applicable to the Consenting Banks; provided, however, that the amount of the
Commitment of any such Purchasing Bank as a result of such substitution shall in
no event be less than $10,000,000 unless the amount of the Commitment of such
Non-Extending Bank is less than $10,000,000, in which case such Purchasing Bank
shall assume all of such lesser amount; provided further that:

(i) any such Consenting Bank or Purchasing Bank shall have paid to such
Non-Extending Bank an amount equal to (A) the aggregate principal amount of, and
any interest accrued and unpaid to the effective date of the assignment on, the
outstanding Loans, if any, of such Non-Extending Bank plus (B) any accrued but
unpaid facility fees owing to such Non-Extending Bank as of the effective date
of such assignment; and

52

--------------------------------------------------------------------------------



(ii) all additional cost reimbursements, expense reimbursements and indemnities
payable to such Non-Extending Bank, and all other accrued and unpaid amounts
owing to such Non-Extending Bank hereunder, as of the effective date of such
assignment shall have been paid to such Non-Extending Bank;

provided further that such Non-Extending Bank’s rights under subsections 2.14,
2.15, 2.16 and 9.5 and its obligations under subsection 8.7, shall survive such
substitution as to matters occurring prior to the date of substitution. At least
three Business Days prior to any Extension Date, (A) each such Purchasing Bank,
if any, shall have delivered to the Company and the Administrative Agent a
Commitment Transfer Supplement, duly executed by such Purchasing Bank, such
Non-Extending Bank, the Company and the Administrative Agent and (B) each
applicable Consenting Bank shall have delivered confirmation in writing
satisfactory to the Company and the Administrative Agent as to the increase in
the amount of its Commitment. Each Non-Extending Bank being replaced pursuant to
this subsection 2.25 shall, upon the request of either the Administrative Agent
or the Company, promptly deliver any Note or Notes held by such Non-Extending
Bank. Upon the payment or prepayment of all amounts referred to in subsection
2.25(c)(i) or 2.25(c)(ii), each such Consenting Bank or Purchasing Bank, as of
the Extension Date, will be substituted for such Non-Extending Bank under this
Agreement and shall be a Bank for all purposes of this Agreement, without any
further acknowledgment by or the consent of the other Banks, and the obligations
of each such Non-Extending Bank hereunder shall, by the provisions hereof, be
released and discharged.

(d) If (after giving effect to any assignments or assumptions pursuant to
subsection 2.25(c)) the Banks having Commitments equal to at least 50% of the
Commitments in effect immediately prior to the Extension Date consent in writing
to a requested extension (whether by execution or delivery of an Assumption
Agreement or otherwise) not later than one Business Day prior to such Extension
Date, the Administrative Agent shall so notify the Company, and, subject to (i)
no Default or Event of Default having occurred and continuing and (ii) each of
the representations and warranties made on the Closing Date being true and
correct in all material respects (except to the extent such representations and
warranties are qualified by materiality in the text thereof, in which case such
representations and warranties shall be true and correct) on and as of the
Extension Date, then the Termination Date then in effect with respect to each
Consenting Bank and Purchasing Bank shall be extended for the additional
one-year period as described in subsection 2.25(a), and all references in the
Loan Documents to the “Termination Date” shall, with respect to each Consenting
Bank and each Purchasing Bank for such Extension Date, refer to the Termination
Date as so extended. Promptly following each Extension Date, the Administrative
Agent shall notify the Banks (including each Purchasing Bank) of the extension
of the scheduled Termination Date in effect immediately prior thereto and shall
thereupon record in the Register the relevant information with respect to each
such Consenting Bank and each such Purchasing Bank.

53

--------------------------------------------------------------------------------



2.26 Cash Collateral.

(a) If at any time a Bank becomes a Defaulting Bank, within one Business Day
following the written request of the Administrative Agent or any Issuing Lender
(with a copy to the Administrative Agent), such Defaulting Bank shall Cash
Collateralize the Issuing Lenders’ Fronting Exposure with respect to such
Defaulting Bank in an amount not less than the applicable Fronting Exposure. At
any time that there shall exist a Defaulting Bank, within one Business Day
following the written request of the Administrative Agent or any Issuing Lender
(with a copy to the Administrative Agent), the Company shall Cash Collateralize
the Issuing Lenders’ Fronting Exposure with respect to such Defaulting Bank
(determined after giving effect to subsection 2.24(a)(iv) and any Cash
Collateral provided by such Defaulting Bank) in an amount not less than the
applicable Fronting Exposure. If, as of the termination of the Commitments
hereunder, any LOC Obligation remains outstanding, the Company shall immediately
Cash Collateralize all outstanding LOC Obligations.

(b) The Company, and to the extent provided by any Defaulting Bank, such
Defaulting Bank, hereby grants to the Administrative Agent, for the benefit of
the Issuing Lenders, and agrees to maintain, a first priority security interest
in all such Cash Collateral as security for the obligations to which such Cash
Collateral was required to be furnished, to be applied pursuant to subsection
2.26(c). If at any time the Administrative Agent determines that Cash Collateral
is subject to any right or claim of any Person other than the Administrative
Agent and the Issuing Lenders as herein provided, or that the total amount of
such Cash Collateral is less than the aggregate Fronting Exposures or the LOC
Obligations with respect to any Issuing Lender as the case may be, the Company
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Bank).

(c) Notwithstanding anything to the contrary contained in this Agreement, Cash
Collateral provided under subsection 2.24 or this subsection 2.26 in respect of
Letters of Credit shall be held and applied to the satisfaction of the specific
LOC Obligations, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Bank, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided for herein.

(d) Cash Collateral (or the appropriate portion thereof) provided to reduce any
Issuing Lender’s Fronting Exposure shall no longer be required to be held as
Cash Collateral pursuant to this subsection 2.26 following (i) the elimination
of the applicable Fronting Exposure (including by the termination of Defaulting
Bank status of the applicable Bank) or (ii) the determination by the
Administrative Agent and each Issuing Lender that there exists excess Cash
Collateral, and upon demand by the Person providing such Cash Collateral, such
Cash Collateral (or the appropriate portion thereof) shall be returned to such
Person; provided that, subject to subsection 2.24, the Person providing Cash
Collateral and each Issuing Lender may agree that Cash Collateral shall be held
to support future anticipated Fronting Exposure or other obligations.

54

--------------------------------------------------------------------------------



SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce the Banks to enter into this Agreement and to extend credit hereunder,
the Company hereby represents and warrants to the Administrative Agent and each
Bank as of the Closing Date and as of the date of each Extension of Credit that:

3.1 Financial Condition. The consolidated financial statements of the Company
and its Subsidiaries delivered to the Administrative Agent in connection with
this Agreement, including the audited financial statements for the fiscal year
ended December 31, 2017, and the unaudited financial statements for the fiscal
quarter ended September 30, 2018, copies of which have heretofore been furnished
to each Bank, present fairly the consolidated financial condition of the Company
and its Subsidiaries as of the dates and for the periods indicated. Neither the
Company nor any of its Subsidiaries had, at the date of the most recent balance
sheet referred to above, any guarantee obligation, contingent liability or
liability for taxes, or any long-term lease or unusual forward or long-term
commitment, including any interest rate or foreign currency swap or exchange
transaction, that is not reflected in the foregoing statements or in the notes
thereto and that, to the best of the Company’s knowledge, would have a Material
Adverse Effect.

3.2 No Change. Except as disclosed in any Form 10-K, 10-Q, 8-K or other public
filing of the Company with the Securities Exchange Commission filed after the
date thereof but prior to the Closing Date, during the period from December 31,
2017, to and including the Closing Date, no change, or development or event
involving a prospective change, has occurred that has had or could reasonably be
expected to have a Material Adverse Effect; provided, however, that the
foregoing representation is made solely as of the Closing Date, on the effective
date of any commitment increase pursuant to subsection 2.20 and on the effective
date of any extension of the Termination Date pursuant to subsection 2.25.

3.3 Corporate Existence; Compliance with Law. Each of the Company and its
Significant Subsidiaries (i) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent that, in the aggregate, the failure of any such Subsidiaries to be duly
organized, validly existing or in good standing would not have a Material
Adverse Effect, (ii) has the corporate (or other) power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that, in the aggregate, the failure of any such Subsidiaries to
have any such power, authority or legal right would not have a Material Adverse
Effect, (iii) is duly qualified and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that, in the
aggregate, the failure of the Company and its Subsidiaries to so qualify or be
in good standing would not have a Material Adverse Effect, and (iv) is in
compliance with all Requirements of Law except to the extent that, in the
aggregate, the failure of the Company and its Subsidiaries to comply therewith
would not have a Material Adverse Effect.

55

--------------------------------------------------------------------------------



3.4 Corporate Power; Authorization; Enforceable Obligations. The Company has the
corporate power and authority, and the legal right, to make, deliver and perform
this Agreement and the other existing Loan Documents and to borrow hereunder and
has taken all necessary corporate action to authorize its Obligations on the
terms and conditions of this Agreement and the other existing Loan Documents and
to authorize the execution, delivery and performance of this Agreement and the
other existing Loan Documents. No consent or authorization of, filing with or
other act by or in respect of any Governmental Authority or any other Person
(except as have been obtained or made) is required in connection with the
borrowings hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or the other existing Loan Documents. This
Agreement has been, and each other Loan Document will be, duly executed and
delivered on behalf of the Company. This Agreement constitutes, and each other
Loan Document when executed and delivered will constitute, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the Obligations hereunder and the use of the proceeds
hereof will not directly or, to the knowledge of the Company, indirectly,
violate any Requirement of Law or Contractual Obligation of the Company or of
any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation.

3.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened in writing by or against the Company or any of its
Subsidiaries or against any of its or their respective properties or revenues
that (i) except as listed on Schedule 3.6 or disclosed in any filing of the
Company with the SEC made prior to the Closing Date, on the Closing Date, on the
effective date of any commitment increase pursuant to subsection 2.20 and on the
effective date of any extension of the Termination Date pursuant to subsection
2.25, would have a Material Adverse Effect or (ii) would have a Material Adverse
Effect on the validity or enforceability of this Agreement or any of the other
Loan Documents or the rights or remedies of the Administrative Agent or the
Banks hereunder or thereunder; provided, however, that the representation in
clause (i) of this subsection 3.6 is made solely as of the Closing Date, on the
date of any commitment increase pursuant to subsection 2.20 and on the date of
any extension of the Termination Date pursuant to subsection 2.25.

3.7 Federal Regulations. No part of the proceeds of any Loans or Letters of
Credit will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U or Regulation
X if such use would violate, or cause the Loans or the Commitments to be in
violation of, the provisions of Regulation U or Regulation X. The value of all
“margin stock” (within the meaning of the quoted term under Regulation U) owned
by the Company or any of its Significant Subsidiaries does not exceed an amount
equal to 25% of the value of all assets of the Company and its Significant
Subsidiaries.

56

--------------------------------------------------------------------------------



3.8 Investment Company Act. Neither the Company nor any of its Subsidiaries is
subject to registration as an “investment company” or is “controlled” by such a
company, within the meaning of the Investment Company Act of 1940.

3.9 Purpose of Loans. The proceeds of the Loans and Letters of Credit shall be
used by the Company to provide for the working capital and general corporate
requirements of the Company and its Subsidiaries, including acquisitions, and to
pay any fees and expenses in connection with this Agreement and the other Loan
Documents.

3.10 Disclosure. On the Closing Date, on the effective date of any commitment
increase pursuant to subsection 2.20 and on the effective date of any extension
of the Termination Date pursuant to subsection 2.25, neither this Agreement, the
other existing Loan Documents nor (solely with respect to the Closing Date) the
Information Materials, taken as a whole with any filing of the Company with the
SEC made prior to such date contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements
contained herein or therein, in light of the circumstances in which they were
made, not materially misleading; provided that, with respect to projected
financial information, the Company represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.

3.11 Ranking. The Loans shall remain at least pari passu with all other senior
unsecured obligations of the Company.

3.12 AML Laws; Anti-Corruption Laws; Sanctions. The Company has implemented and
maintains in effect policies and procedures reasonably designed to provide for
compliance by the Company, its Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws, applicable
AML Laws and applicable Sanctions, and the Company, its Subsidiaries and their
respective officers and, to the knowledge of the Company their respective
directors, employees and agents, are, with respect to the business of the
Company and its Subsidiaries, in compliance with applicable Anti-Corruption
Laws, applicable AML Laws and applicable Sanctions in all material respects.
None of (a) the Company, any Subsidiary or to the knowledge of the Company or
such Subsidiary any of their respective directors, officers or employees, or (b)
to the knowledge of the Company, any agent of the Company or any Subsidiary that
is acting in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person (other than agents that are
Sanctioned Persons engaged in activities with or on behalf of the Company or its
Subsidiaries that are either not prohibited by, or are authorized under,
applicable law).

3.13 EEA Financial Institution. The Company is not an EEA Financial Institution.

57

--------------------------------------------------------------------------------



SECTION 4

CONDITIONS PRECEDENT

4.1 Conditions to Effectiveness. The amendment and restatement of the Existing
Revolving Credit Agreement is subject to the satisfaction of the following
conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Company,
and (ii) for the account of each Bank that has so requested, a Note conforming
to the requirements hereof and executed by a duly authorized officer of the
Company.

(b) Corporate Proceedings of the Company. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of the
Company authorizing (i) the execution, delivery and performance of this
Agreement and the Notes and (ii) the borrowings contemplated hereunder,
certified by the Secretary or an Assistant Secretary of the Company as of the
Closing Date, which certificate shall state that the resolutions certified
thereby have not been amended, modified, revoked or rescinded and are in full
force and effect and shall be in form and substance satisfactory to the
Administrative Agent, along with incumbency certificates of Responsible Officers
of the Company evidencing the identity, authority and capacity of each
Responsible Officer authorized to act in connection with this Agreement and the
other Loan Documents.

(c) Corporate Documents. The Administrative Agent shall have received true and
complete copies of the certificate of incorporation and by-laws of the Company,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of the Company, which certificate shall
state that the by-laws certified thereby were in effect as of the date of the
resolutions described in subsection 4.1(b) and have not been amended or modified
since such date.

(d) No Violation. The consummation of the transactions contemplated hereby shall
not contravene, violate or conflict with, nor involve the Administrative Agent
or any Bank in any violation of, any Requirement of Law.

(e) Fees. The Administrative Agent shall have received the fees to be received
on the Closing Date referred to in subsection 2.4.

(f) Legal Opinion. The Administrative Agent shall have received an executed
legal opinion of counsel of the Company and the Company hereby instructs its
counsel to execute and deliver such opinion to the Administrative Agent. Such
legal opinion shall cover such other matters incident to the transactions
contemplated by this Agreement as the Administrative Agent may reasonably
require.

(g) Litigation. Except as disclosed in any form 10-K, 10-Q, 8-K or other public
filing of the Company with the SEC prior to the date hereof or in Schedule 3.6,
there shall exist no pending or threatened litigation, bankruptcy or insolvency,
injunction, order or claim which could have a Material Adverse Effect.

58

--------------------------------------------------------------------------------



(h) Consents and Approvals. All consents and approvals of the boards of
directors, shareholders and other applicable third parties necessary in
connection with this Agreement shall have been obtained, and copies thereof
shall have been received by the Administrative Agent.

(i) Material Adverse Change. Except as disclosed in any form 10-K, 10-Q, 8-K or
other public filing of the Company with the SEC prior to the date hereof, no
material adverse change shall have occurred since December 31, 2017, in the
business, assets, liabilities, condition (financial or otherwise) or prospects
of the Company and its Subsidiaries taken as a whole.

(j) Financial Statements. The Administrative Agent shall have received copies of
the financial statements referred to in subsection 3.1, each in form and
substance reasonably satisfactory to it.

(k) Patriot Act and Beneficial Ownership Regulation Documentation. The Banks
shall have received all documentation and other information required by bank
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act and the Beneficial
Ownership Regulation (if applicable), to the extent such documentation is
requested at least five (5) Business Days prior to the Closing Date.

(l) Payment of Outstanding Amounts under the Existing Revolving Credit
Agreement. The Administrative Agent shall have received evidence satisfactory
thereto that all principal, interest and other amounts outstanding under the
Company’s Existing Revolving Credit Agreement shall have been repaid and
satisfied in full.

Without limiting the generality of the provisions of the last paragraph of
subsection 8.3(c), for purposes of determining compliance with the conditions
specified in this subsection 4.1, each Bank that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Bank unless the Administrative Agent shall
have received written notice from such Bank prior to the proposed Closing Date
specifying its objection thereto.

4.2 Conditions to Each Loan. The agreement of each of the Banks to make any Loan
(other than the conversion or continuation of any Loan pursuant to subsection
2.7) requested to be made by it on any date (including any Loans requested to be
made on the Closing Date) and the agreement of the Issuing Lenders to issue
Letters of Credit is subject to the satisfaction of the following conditions
precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Company in this Agreement shall be true and correct in all material
respects (except to the extent such representations and warranties are qualified
by materiality in the text thereof, in which case such representations and
warranties shall be true and correct) on and as of such date as if made on and
as of such date, both before and after giving effect to the making of such Loans
or the issuance of such Letter of Credit (except that any representation or
warranty relating to or made expressly as of a specific date shall be true and
correct in all material respects (except to the extent such representations and
warranties are qualified by materiality in the text thereof, in which case such
representations and warranties shall be true and correct) solely with respect to
and as of such specific date).

59

--------------------------------------------------------------------------------



(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.

(c) Borrowing Certificate. In the case of Loans, the Administrative Agent shall
have received, on or prior to the time required for its receipt pursuant to
subsection 2.3, a Borrowing Certificate with respect to the Loans requested to
be made on such date.

Each borrowing or request for the issuance of a Letter of Credit by the Company
hereunder shall constitute a representation and warranty by the Company as of
the date of such Loan or such issuance that the conditions contained in
subsections 4.2(a) and 4.2(b) have been satisfied.

SECTION 5

AFFIRMATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan or other Obligation remains outstanding and unpaid or any other amount is
owing to any Bank or the Administrative Agent hereunder, the Company shall:

5.1 Financial Statements. Furnish to the Administrative Agent (which shall
promptly make available to the Banks):

(a) as soon as available, but in any event no later than the earlier of (i) the
date that is five days after the Company is required by the SEC to deliver its
Form 10-K for any fiscal year of the Company and (ii) 95 days after the end of
each fiscal year of the Company, a copy of the consolidated balance sheet of the
Company and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or any qualification arising out of the scope of the
audit, provided that to the extent different components of such consolidated
financial statements are separately audited by different independent public
accounting firms, the audit report of any such accounting firm may contain a
qualification or exception as to scope of such consolidated financial statements
by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing not unacceptable to the Majority Banks (it being
understood that any of the following accounting firms: Deloitte & Touche, Ernst
& Young LLP, KPMG and PricewaterhouseCoopers shall not be unacceptable to the
Banks); and

60

--------------------------------------------------------------------------------



(b) as soon as available, but in any event not later than the earlier of (i) the
date that is five days after the Company is required by the SEC to deliver its
Form 10-Q for each of the first three quarterly periods of each fiscal year of
the Company and (ii) 50 days after the end of each of the first three quarterly
periods of each fiscal year of the Company, the unaudited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and retained
earnings and of cash flows of the Company and its consolidated Subsidiaries for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the absence of
footnotes);

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein with a reasonable estimate of the effect on such financial
statements on account of such changes in application).

5.2 Certificates; Other Information. Furnish to the Administrative Agent (which
shall promptly make available to the Banks):

(a) concurrently with the delivery of the financial statements referred to in
subsections 5.1(a) and 5.1(b), a certificate of a Responsible Officer in the
form of Exhibit E (a “Compliance Certificate”);

(b) promptly upon receipt thereof, copies of the executive summary portion of
any final auditor’s letter or auditor’s report submitted to the Company’s board
of directors or any committee thereof relating to internal financial controls of
the Company or any Subsidiary;

(c) promptly following any request in writing therefor, information and
documentation reasonably requested by the Administrative Agent or any Bank for
purposes of compliance with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act and the Beneficial Ownership Regulation (if applicable); and

(d) promptly, such additional financial and other information as any Bank
through the Administrative Agent may from time to time reasonably request.

5.3 Conduct of Business and Maintenance of Existence.

(a) Continue to engage in businesses of substantially the same general type as
now conducted by it or any business reasonably ancillary, complementary or
related thereto, taken as a whole, and preserve, renew and keep in full force
and effect its legal existence and take such reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of its business except as otherwise permitted pursuant to subsection 6.4.

61

--------------------------------------------------------------------------------



(b) Comply with all Contractual Obligations and Requirements of Law except to
the extent that failure to comply therewith would not, in the aggregate, have a
Material Adverse Effect.

(c) Maintain in effect and enforce policies and procedures reasonably designed
to provide for compliance by the Company, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions.

5.4 Inspection of Property; Books, Records and Discussions.

(a) Keep proper books of records and account in which full, true and correct
entries in material conformity with GAAP and all Requirements of Law are to be
made of all dealings and transactions in relation to its business and
activities.

(b) Permit representatives of the Administrative Agent and the Banks (other than
Excluded Individuals of the Administrative Agent and the Banks) that are not
Competitors to visit and inspect at their own expense (unless a Default or Event
of Default has occurred and is continuing, in which case at the Company’s
expense) any of its properties and examine and make abstracts from any of its
books and records at any reasonable time upon reasonable prior notice to the
Company and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Company and its
Subsidiaries with officers and employees of the Company and its Subsidiaries and
with its independent certified public accountants; provided that (i)
representatives of the Company shall have the opportunity to be present at any
meeting with its independent certified public accountants and (ii) the Company
and its Subsidiaries shall have no obligation to provide access to information
that is the subject of a confidentiality agreement between the Company or any of
its Subsidiaries, on the one hand, and a customer of the Company or of any of
its Subsidiaries, on the other hand. The Administrative Agent shall endeavor to
coordinate such visits by the Banks in order to minimize inconvenience to the
Company, and so long as no Event of Default shall be continuing, such visits
shall occur not more frequently than twice per fiscal year.

5.5 Notices. Give notice to the Administrative Agent (and the Administrative
Agent shall promptly notify each Bank) promptly after becoming aware of:

(a) the occurrence of any Default or Event of Default;

(b) the occurrence of a Change of Control;

(c) any litigation, investigation or proceeding that would have a Material
Adverse Effect;

(d) the following events, as soon as possible and in any event within 10
Business Days after the Company knows or has reason to know thereof: (i) the
occurrence or expected occurrence of any Reportable Event with respect to any
Plan, the commencement of any obligation to contribute to any Multiemployer Plan
by the Company or any Commonly Controlled Entity, or any withdrawal from, or the
termination or Insolvency of any Multiemployer Plan; (ii) the institution of
proceedings or the taking of any other action by the PBGC or the Company or any
Commonly Controlled Entity or any Multiemployer Plan with respect to the
withdrawal from, or the terminating or Insolvency of, any Plan; (iii) the
application for a minimum funding waiver with respect to a Plan has been made;
and (iv) the satisfaction of all of the requirements for imposition of a lien
under Section 303(k) of ERISA with respect to any Plan;

62

--------------------------------------------------------------------------------



(e) any announcement by any Rating Agency of any change in any Rating; and

(f) the use of the proceeds of any Loans for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U.

Each notice given pursuant to this subsection shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action, if any, the Company proposes to
take with respect thereto.

5.6 Taxes. Pay and discharge all taxes, assessments and governmental charges or
levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent; provided, however, that the
Company shall not be required to pay (a) any such tax, assessment, charge, levy
or claim which is being contested in good faith by appropriate proceedings and
as to which adequate reserves therefor have been established in accordance with
GAAP or (b) any such taxes which are not, either individually or in the
aggregate, considered material.

SECTION 6

NEGATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Loan or other Obligation remains outstanding and unpaid or any other amount is
owing to any Bank or the Administrative Agent hereunder, the Company shall not:

6.1 Limitation on Significant Subsidiary Indebtedness. Permit any of its
Significant Subsidiaries, directly or indirectly, to create, incur, assume or
suffer to exist any Indebtedness (which for purposes of this subsection 6.1
shall include, without duplication, Guarantee Obligations) unless immediately
thereafter the aggregate amount, without duplication, of (x) all Indebtedness of
Significant Subsidiaries (excluding (A) any Guarantee Obligations in respect of
Indebtedness under this Agreement, (B) Indebtedness owed to the Company or a
Subsidiary and (C) any renewal or replacement of any obligation under clause (A)
or (B)), plus (y) the aggregate amount of indebtedness secured by Liens
permitted under subsection 6.2(j) plus (z) the discounted present value of all
net rentals payable under leases covered by subsection 6.3(a) (and not expressly
excluded therefrom), would not exceed the greater of $400,000,000 and 5% of
Consolidated Total Assets; provided, however, that, solely for the purposes of
this covenant, Indebtedness shall not include indebtedness incurred in
connection with (a) overdraft or similar facilities related to settlement,
clearing and related activities by a Significant Subsidiary in the ordinary
course of business consistent with past practice; (b) Receivables Financings;
(c) to the extent the same constitutes Indebtedness, obligations in respect of
net capital adjustments and/or earn-out arrangements pursuant to a purchase or
acquisition otherwise permitted under this Agreement; (d) obligations under
performance bonds, surety bonds and letter of credit obligations to provide
security for workers’ compensation claims or other statutory obligations and
obligations in respect of bank overdrafts not more than two days overdue, in
each case, incurred in the ordinary course of business; (e) indebtedness owing
to insurance companies to finance insurance premiums incurred in the ordinary
course of business; and (f) Guarantee Obligations with respect to Indebtedness
and other liabilities otherwise permitted under this Agreement; and provided
further that any Indebtedness of a Person (i) existing at the time such Person
becomes a Significant Subsidiary or is merged with or into the Company or a
Significant Subsidiary or other entity or (ii) assumed by the Company or a
Subsidiary in connection with the acquisition of all or a portion of the
business of such Person, shall not be deemed to be Indebtedness created,
incurred, assumed or guaranteed by a Significant Subsidiary or otherwise deemed
to be Indebtedness of a Significant Subsidiary for the purposes of this
covenant.

63

--------------------------------------------------------------------------------



6.2 Limitation on Liens. Directly or indirectly, create, incur, assume or suffer
to exist, or permit any of its Significant Subsidiaries to create, incur, assume
or suffer to exist, any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except for:

(a) any Lien on any property now owned or hereafter acquired or constructed by
the Company or a Subsidiary, or on which property so owned, acquired or
constructed is located, which Lien (i) in the case of any property so acquired,
existed on such property at the time of acquisition thereby by the Company or
such Subsidiary, or (ii) secures or provides for the payment of any part of the
purchase or construction price or cost of improvements of such property and was
created prior to, contemporaneously with or within 360 days after, such
purchase, construction or improvement (and any replacements or refinancings for
such Liens); provided that (x) if a firm commitment from a bank, insurance
company or other lender or investor (not including the Company, a Subsidiary or
another Affiliate of the Company) for the financing of the acquisition or
construction of property is made prior to, contemporaneously with or within the
360-day period hereinabove referred to, the applicable Lien shall be deemed to
be permitted by this subsection 6.2(a) whether or not created or assumed within
such period, and (y) each such Lien does not at any time encumber any property
other than the property financed by such Indebtedness and the principal amount
of Indebtedness secured thereby is not increased other than for additional
payments for the purchase, construction or improvement of such property;

(b) Liens for taxes not yet delinquent or which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves with respect thereto are maintained on the books of the Company or its
Subsidiaries, as the case may be, in conformity with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business;

64

--------------------------------------------------------------------------------



(d) Liens of landlords or of mortgagees of landlords arising by operation of
law;

(e) pledges, deposits or other Liens in connection with workers’ compensation,
unemployment insurance, other social security benefits or other insurance
related obligations (including pledges or deposits securing liability to
insurance carriers under insurance or self-insurance arrangements) and Liens on
the proceeds of insurance policies created in connection with any of the
foregoing;

(f) Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority that do not result in an Event of Default under
subsection 7(i);

(g) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, judgment and like bonds, replevin and similar bonds and other
obligations of a like nature incurred in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances incurred in the ordinary course of business
and minor irregularities of title that do not materially interfere with the
ordinary conduct of the business of the Company and its Subsidiaries taken as a
whole;

(i) Liens on Receivables and related assets granted in connection with one or
more Receivables Financings;

(j) (i) Liens in favor of any bank, broker, futures commission merchant, dealer,
clearing agent, clearing house, swaps execution facility, designated contract
market or trading facility, on property or assets held in the ordinary course of
business in accounts maintained with such institution (or with another
institution for the benefit of such institution) in connection with Hedging
Agreements, (ii) Liens of a collecting bank arising in the ordinary course of
business under Section 4-201 of the Uniform Commercial Code in effect in the
relevant jurisdiction and (iii) Liens of any depositary bank or securities
intermediary in connection with statutory, common law and contractual rights of
set-off and recoupment with respect to any deposit account or securities
account; and

(k) any Lien not otherwise permitted under this subsection 6.2; provided that
the aggregate amount of indebtedness secured by all such Liens, together with
(x) the aggregate principal amount of Subsidiary Indebtedness that is subject to
limitation under subsection 6.1 and (y) the aggregate sale price of property
involved in sale and leaseback transactions not otherwise permitted except under
subsection 6.3(a), does not exceed the greater of $400,000,000 and 5% of
Consolidated Total Assets.

6.3 Limitation on Sales and Leasebacks. Sell or transfer, or permit any
Subsidiary to sell or transfer (except to the Company or one or more of its
wholly-owned Subsidiaries, or both), any Principal Facility owned by it on the
date of this Agreement with the intention of taking back a lease of such
property, other than a lease relating to computer hardware with lease terms of
four years or less, unless either:

65

--------------------------------------------------------------------------------



(a) the sum of (x) the aggregate sale price of property involved in sale and
leaseback transactions not otherwise permitted under this subsection 6.3 plus
(y) the aggregate principal amount of Subsidiary Indebtedness subject to
limitation under subsection 6.1 plus (z) the aggregate amount of indebtedness
secured by all Liens not otherwise permitted except under subsection 6.2(j) does
not exceed the greater of $400,000,000 and 5% of Consolidated Total Assets; or

(b) the Company, within 120 days after the sale or transfer shall have been made
by the Company or by any such Subsidiary, applies an amount equal to the greater
of (i) the net proceeds of the sale of the Principal Facility sold and leased
back pursuant to such arrangement and (ii) the fair market value of the
Principal Facility sold and leased back at the time of entering into such
arrangement (which may be conclusively determined by the Board of Directors of
the Company) to the retirement of Funded Indebtedness of the Company; provided
that the amount required to be applied to the retirement of Funded Indebtedness
of the Company pursuant to this subsection 6.3(b) shall be reduced by the
principal amount of any Funded Indebtedness of the Company voluntarily retired
by the Company within 120 days after such sale, whether or not any such
retirement of Funded Indebtedness shall be specified as being made pursuant to
this subsection 6.3(b). Notwithstanding the foregoing, no retirement referred to
in this subsection 6.3(b) may be effected by payment at maturity or pursuant to
any mandatory sinking fund payment or any mandatory prepayment provision.

6.4 Limitations on Fundamental Changes. Directly or indirectly, sell, assign,
lease, transfer or otherwise dispose of all or substantially all of its
consolidated assets or consolidate with or merge into any Person or permit any
Person to merge into it; provided that the Company may enter into a
consolidation or merger with any Person if (i) the survivor formed by or
resulting from such consolidation or merger is the Company and remains organized
under the laws of a jurisdiction in the United States of America and (ii) at the
time of such consolidation or merger and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing.

6.5 Limitations on Restrictions on Dividends. Permit any Significant Subsidiary
exclusively organized under the laws of the United States of America or any
state thereof to enter into any arrangement with any Person that in any way
prohibits, limits the amount of or otherwise impairs the declaration or
distribution by such Subsidiary of dividends on its Capital Stock (other than
limitations arising under (i) any Requirement of Law, (ii) any agreement or
instrument in effect at the time a Person first became a Subsidiary of the
Company or the date such agreement or instrument is otherwise assumed by the
Company or any of its Subsidiaries, so long as such agreement or instrument was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Company or such assumption, or (iii) any agreement or instrument entered
into in connection with the sale of such Subsidiary) if such arrangement,
together with all other similar arrangements, could reasonably be expected to
have a Material Adverse Effect.

66

--------------------------------------------------------------------------------



6.6 Financial Covenant. Permit the ratio of (i) consolidated EBITDA of the
Company and its Subsidiaries for any period of four consecutive fiscal quarters
for which financial statements have most recently been delivered under
subsection 5.1, commencing with the fiscal period ending December 31, 2018, to
(ii) interest expense during such period in respect of all Covenant Indebtedness
of the Company and its Subsidiaries to be less than 3.00 : 1.00. “Covenant
Indebtedness” means all indebtedness that, in accordance with GAAP, is required
to be reflected as a liability on a consolidated balance sheet of the Company
and its Subsidiaries.

6.7 Use of Proceeds. Request any Loan or Letter of Credit, nor use, nor permit
any of its Subsidiaries or its or their respective directors, officers,
employees and agents to use, the proceeds of any Loan or Letter of Credit
directly, or to the knowledge of the Company, indirectly (a) in furtherance of
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any applicable
Anti-Corruption Laws or applicable AML Laws or (b) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country in violation of applicable law.

SECTION 7

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) (i) The Company shall fail to pay any principal of any Loan when due in
accordance with the terms thereof or hereof; or (ii) the Company shall fail to
reimburse the Issuing Lenders for any LOC Obligations when due in accordance
with the terms hereof; or (iii) within three Business Days after the same
becomes due, the Company shall fail to pay any other amount payable hereunder or
under any Note or Fee Letter; or

(b) Any representation or warranty made, or deemed made pursuant to subsection
4.2, by the Company herein or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall prove to have been incorrect in any material respect on or
as of the date made or deemed made or furnished; or

(c) The Company shall default in the observance or performance of any agreement
contained in subsection 5.4(b), 5.5(a) or 5.5(b) or Section 6; or

(d) A Change of Control shall occur; or

(e) The Company shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided in subsections
7(a) through 7(c)), and such default shall continue unremedied for a period of
30 days after the earlier of (i) the date of written notification to the Company
by the Administrative Agent or any Bank of such default and (ii) the date any
Responsible Officer becomes aware or, with reasonable diligence, would become
aware of such default; or

67

--------------------------------------------------------------------------------



(f) The Company or any of its Significant Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the
Obligations) or in the payment of any Guarantee Obligation, beyond the period of
grace (not to exceed 30 days), if any, provided in the instrument or agreement
under which such Indebtedness or Guarantee Obligation was created, and such
default shall be continuing; or (ii) default in the observance or performance of
any other agreement or condition relating to any such Indebtedness or Guarantee
Obligation or contained in any instrument or agreement evidencing, securing or
relating thereto beyond any applicable period of grace, and such default shall
be continuing, or any other event shall occur or condition exist and be
continuing, the effect of which default or other event or condition is to cause,
or permit the holders of such Indebtedness or Guarantee Obligation to cause,
such Indebtedness to become due or required to be purchased, redeemed or
otherwise defeased prior to its stated maturity or such Guarantee Obligation to
become payable; provided that the aggregate principal amount of any such
Indebtedness and Guarantee Obligations outstanding at such time, when aggregated
with the outstanding principal amount of all other such Indebtedness and
Guarantee Obligations in respect of which the Company or any Significant
Subsidiary shall have so defaulted or an event shall have occurred or a
condition exists as described above, aggregates $100,000,000 or more; or

(g) (i) The Company or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian or other similar official
for it or for all or any substantial part of its assets, or the Company or any
of its Significant Subsidiaries shall make a general assignment for the benefit
of its creditors; (ii) there shall be commenced against the Company or any of
its Significant Subsidiaries any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of 60 days; (iii) the Company or any of
its Significant Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i) or (ii) above; or (iv) the Company or any of its Significant
Subsidiaries shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(h) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan excluding
any prohibited transaction relating to a late deposit of salary deferral
contributions, (ii) any Plan fails to satisfy the minimum funding standard
(within the meaning of Section 412 of the Code or Section 303 of ERISA), whether
or not waived, (iii) a Reportable Event shall occur with respect to, or
proceedings shall commence to have a trustee appointed, or a trustee shall be
appointed, to administer or to terminate, any Single Employer Plan, which
Reportable Event or commencement of proceedings or appointment of a trustee is,
in the reasonable opinion of the Majority Banks, likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, or (v) the
Company shall, or in the reasonable opinion of the Majority Banks is likely to,
incur any liability in connection with a withdrawal from, or the Insolvency of,
a Multiemployer Plan; and in each case in clauses (i) through (v) above, such
event or condition, together with all other events or conditions in this
subsection 7(h), if any, would have a Material Adverse Effect; or

68

--------------------------------------------------------------------------------



(i) The rendering against the Company or any Significant Subsidiary of one or
more final nonappealable judgments, decrees or orders for the payment of money
that, either singly or in the aggregate with all other monies in respect of
which a final nonappealable judgment, decree or order for payment shall have
been rendered against the Company or any Significant Subsidiary, aggregates
$100,000,000 or more, and the continuance of such judgments, decrees or orders
unsatisfied and in effect for any period of 30 consecutive days or, in the case
of a foreign judgment, decree or order the enforcement of which is not being
sought in the United States of America, 60 consecutive days without a stay of
execution; provided, however, that any such amount shall be calculated after
deducting from the sum so payable any amount of such judgment or order that is
covered by a valid and binding policy of insurance in favor of the Company or
such Subsidiary from an insurer that is rated at least “A” by A.M. Best Company,
which policy covers full payment thereof and which insurer has been notified,
and has not disputed the claim made for payment, of such amount of such judgment
or order;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of subsection 7(g) with respect to the Company,
automatically the Commitments and the LOC Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement (including the maximum amount of all
contingent liabilities under Letters of Credit) shall immediately become due and
payable, and (B) if such event is any other Event of Default, either or both of
the following actions may be taken: (i) with the consent of the Majority Banks,
the Administrative Agent may, or upon the request of the Majority Banks, the
Administrative Agent shall, by notice to the Company declare the Commitments and
the LOC Commitments to be terminated forthwith, whereupon the Commitments and
the LOC Commitments shall immediately terminate; and (ii) with the consent of
the Majority Banks, the Administrative Agent may, or upon the request of the
Majority Banks, the Administrative Agent shall, by notice of default to the
Company, (x) declare the Loans hereunder (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents to be due
and payable forthwith, whereupon the same shall immediately become due and
payable, and (y) direct the Company to Cash Collateralize the LOC Obligations in
an amount equal to the maximum amount that may be drawn under Letters of Credit
then outstanding, whereupon the same shall immediately become due and payable.
Except as expressly provided above in this Section 7, presentment, demand,
protest and all other notices of any kind are hereby expressly waived.

69

--------------------------------------------------------------------------------



SECTION 8

THE ADMINISTRATIVE AGENT

8.1 Appointment. Each of the Banks hereby irrevocably appoints Citibank to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. Each Bank acknowledges that the Company may rely
on each action taken by the Administrative Agent on behalf of the Banks
hereunder. The provisions of this Section 8 are solely for the benefit of the
Administrative Agent, the Banks and the Issuing Lenders, and the Company shall
not have rights as a third-party beneficiary of any of such provisions, other
than with respect to the immediately preceding sentence and as specified in
subsection 8.8. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

8.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 8 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the facility established
hereunder as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any subagents
except to the extent that a court of competent jurisdiction determines in a
final and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

8.3 Exculpatory Provisions.

(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 (ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Majority Banks (or such
other number or percentage of the Banks as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Bank in violation of any Debtor Relief Law; and

70

--------------------------------------------------------------------------------



(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Company or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(b) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Majority Banks (or
such other number or percentage of the Banks as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 7 and subsection 9.1), or (ii) in the
absence of its own gross negligence, willful misconduct or breach in bad faith
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent in writing by the Company, a Bank or an Issuing Lender.

(c) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Section 4 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

8.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely upon, and shall not incur
any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Bank or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Bank or Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Bank or Issuing Lender prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

71

--------------------------------------------------------------------------------



(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank.

8.5 Rights as a Bank. The Person serving as the Administrative Agent hereunder
shall have the same rights and powers in its capacity as a Bank as any other
Bank and may exercise the same as though it were not the Administrative Agent,
and the term “Bank” or “Banks” shall, unless otherwise expressly indicated or
unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, the Company or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Banks.

8.6 Non-Reliance on Administrative Agent and Other Banks. Each Bank and Issuing
Lender acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Bank or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank and Issuing
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Bank or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

8.7 Indemnification by Banks. The Banks agree to indemnify each of the
Administrative Agent and the Issuing Lenders in their capacity as such (to the
extent not reimbursed by the Company and without limiting the obligation of the
Company to do so to the extent required pursuant to subsection 9.5), ratably
according to the respective amounts of their Commitments (or, if the Commitments
have been terminated, ratably according to the respective amount of their
outstanding Loans or, if no Loans are outstanding, their Commitments as of the
date of such termination) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including at any
time following the payment of the Loans) be imposed on, incurred by or asserted
against the Administrative Agent in any way relating to or arising out of this
Agreement, the other Loan Documents or any documents contemplated by or referred
to herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent or the Issuing Lenders under
or in connection with any of the foregoing; provided that no Bank shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or any Issuing Lender’s gross
negligence, willful misconduct or breach in bad faith. The agreements in this
subsection 8.7 shall survive the payment of the Obligations and all other
amounts payable hereunder.

72

--------------------------------------------------------------------------------



8.8 Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Banks, the Issuing Lenders and the Company. Upon receipt of any such notice
of resignation, the Majority Banks shall have the right, with the approval of
the Company (such approval not to be unreasonably withheld, conditioned or
delayed), to appoint a successor, which shall be a bank with an office in the
United States of America, or an Affiliate of any such bank with an office in the
United States of America. If no such successor shall have been so appointed by
the Majority Banks and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Majority Banks) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), with the approval of the Company (such approval not to be
unreasonably withheld), on behalf of the Banks and the Issuing Lenders, appoint
a successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Bank pursuant
to clause (d) of the definition thereof, the Majority Banks may, to the extent
permitted by applicable law, by notice in writing to the Company and such Person
remove such Person as Administrative Agent and, with the approval of the Company
(such approval not to be unreasonably withheld), appoint a successor. If no such
successor shall have been so appointed by the Majority Banks and shall have
accepted such appointment within 30 days (or such earlier day as shall be agreed
by the Majority Banks) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable), (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (ii) except for any indemnity payments owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Bank and Issuing Lender directly, until such time, if any, as
a successor Administrative Agent is appointed as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring or removed Administrative Agent (other
than any rights to indemnity payments owed to the retiring or removed
Administrative Agent), and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. The fees payable by the Company to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Company and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Section 8 and subsection 9.5 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.

73

--------------------------------------------------------------------------------



8.9 No Other Duties, etc. Anything herein to the contrary notwithstanding, none
of the Lead Arrangers, Syndication Agents or Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Bank or an Issuing Lender hereunder.

8.10 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Company) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Banks, the Issuing
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Banks, the Issuing
Lenders and the Administrative Agent and their respective agents and counsel and
all other amounts due the Banks, the Issuing Lenders and the Administrative
Agent under subsections 2.4 and 9.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank and Issuing Lender to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Banks and the Issuing Lenders, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under subsections
2.4 and 9.5.

74

--------------------------------------------------------------------------------



8.11 Bank ERISA Matters.

(a) Each Bank (x) represents and warrants, as of the date such Person became a
Bank party hereto, to, and (y) covenants, from the date such Person became a
Bank party hereto to the date such Person ceases being a Bank party hereto, for
the benefit of, the Administrative Agent and not, for the avoidance of doubt, to
or for the benefit of the Company, that at least one of the following is and
will be true:

(i) such Bank is not using “plan assets” (within the meaning of Section 3(42) of
ERISA or otherwise) of one or more Benefit Plans with respect to such Bank’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84- 14 and (D) to the best knowledge of such Bank,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Bank or (2) a Bank has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent
and not, for the avoidance of doubt, to or for the benefit of the Company, that
the Administrative Agent is not a fiduciary with respect to the assets of such
Bank involved in such Bank’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement, any Loan Document or
any documents related hereto or thereto).

75

--------------------------------------------------------------------------------



As used in this Section, the following terms shall have the following meanings:

“Benefit Plan”: any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“PTE”: a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

SECTION 9

MISCELLANEOUS

9.1 Amendments and Waivers. Except as provided in subsection 2.20 with respect
to increases in Commitments and subsection 2.11(b), none of this Agreement, any
Note or any terms hereof or thereof may be amended, supplemented or modified
except in accordance with the provisions of this subsection. With the written
consent of the Majority Banks, the Administrative Agent and the Company may,
from time to time, enter into written amendments, supplements or modifications
hereto and to the Loan Documents for the purpose of changing any provisions of
or adding any provisions to this Agreement or the Notes or changing in any
manner the rights of the Banks or of the Company hereunder or thereunder or
waiving, on such terms and conditions as the Administrative Agent may specify in
such instrument, any of the requirements of this Agreement or the other Loan
Documents or any Default or Event of Default and its consequences; provided,
however, that (i) each Bank shall receive a form of any such waiver, amendment,
supplement or modification prior to the execution thereof by the Majority Banks
or the Administrative Agent and (ii) no such waiver and no such amendment,
supplement or modification shall (A) forgive all or any portion of the principal
amount of any Loan or any accrued but unpaid interest thereon, increase or
extend the Commitment of any Bank, the maturity of any Loan or any installment
thereof, or reduce the rate or extend the time of payment of interest thereon
(other than an amendment of subsection 2.9(c) or waiver of the obligation of the
Company to pay any increased interest pursuant to subsection 2.9(c), which may
be approved by the Majority Banks or the applicable Issuing Lender), or reduce
the amount or extend the time of payment of any fee payable to any Bank
hereunder, or change the amount of any Bank’s Commitment (other than as provided
in subsection 2.5 or, with respect to any Non-Extending Bank, subsection
2.25(b)), in each case without the consent of the Bank affected thereby, (B)
amend, modify or waive any provision of this subsection 9.1 or reduce the
percentage specified in the definition of Majority Banks, or consent to the
assignment or transfer by the Company of any of its rights and obligations under
this Agreement, in each case without the written consent of all the Banks, (C)
amend, modify or waive any provision of Section 8 without the written consent of
the then Administrative Agent, or (D) amend, modify or waive any provision of
the Loan Documents affecting the rights or duties of the Administrative Agent or
the Issuing Lenders under any Loan Document without the written consent of the
Administrative Agent and/or the Issuing Lenders, as applicable, in addition to
the Banks required hereinabove to take such action. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Banks
and shall be binding upon the Company, the Banks, the Administrative Agent and
all future holders of the Loans. In the case of any waiver, the Company, the
Banks and the Administrative Agent shall be restored to their former position
and rights hereunder and under the outstanding Loans, and any Default or Event
of Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon. Notwithstanding anything to the contrary
herein, (1) no Defaulting Bank shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Banks or each affected Bank may
be effected with the consent of the applicable Banks other than Defaulting
Banks), except that (x) the Commitment of any Defaulting Bank may not be
increased or extended without the consent of such Bank, nor may the maturity of
any Loan that such Defaulting Bank has funded or any installment thereof be
extended or the rate of interest thereon be reduced, and (y) any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank that by its terms affects any Defaulting Bank more adversely than other
affected Banks shall require the consent of such Defaulting Bank and (2) the
Administrative Agent and the Company shall be permitted to amend any provision
of the Loan Documents (and such amendment shall become effective without any
further action or consent of any other party to any Loan Document) if the
Administrative Agent and the Company shall have jointly identified an obvious
error or any error or omission of a technical or immaterial nature in any such
provision.

76

--------------------------------------------------------------------------------



9.2 Notices.

(a) Except as otherwise provided in subsection 9.2(b), all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by facsimile) and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made when delivered by hand,
or five days after being deposited in the mail, postage prepaid, or, in the case
of facsimile notice, when received, addressed as follows, or to such other
address as may be hereafter notified by the respective parties hereto and any
future holders of the Loans:

The Company:      The Western Union Company   7001 East Belleview Avenue Denver,
CO 80237 Attention: Treasurer – HQ10 Facsimile: (720) 332-0507 Confirmation
Telephone: (720) 332-5269

77

--------------------------------------------------------------------------------




with a copy of any notice to the Company to:   The Western Union Company   7001
East Belleview Avenue Denver, CO 80237 Attention: General Counsel’s Office – HQ8
Facsimile: (720) 332-3840 Confirmation Telephone: (720) 332-5711   The
Administrative Agent, generally:   Citibank, N.A., as Administrative Agent 1615
Brett Road, Building #3. New Castle, DE 19720 Attention: Bank Loan Syndications
Facsimile: (646) 274-5080 Email: GLAgentOfficeOps@citi.com   Any Issuing
Lender:      The address or other information set forth in its Administrative
Questionnaire most recently delivered to the Company and the Administrative
Agent   Any Bank:      The address or other information set forth in its
Administrative Questionnaire most recently delivered to the Company and the
Administrative Agent.

provided that any notice, request or demand to or upon the Administrative Agent
or the Banks pursuant to subsection 2.3, 2.5, 2.6, 2.7 or 2.25 shall not be
effective until received.

(b) So long as Citibank or any of its Affiliates is the Administrative Agent,
the Company shall use commercially reasonable efforts to deliver to the
Administrative Agent materials required to be delivered pursuant to Section 5.1
in an electronic medium in a format acceptable to the Administrative Agent and
the Company by e-mail at GLAgentOfficeOps@citi.com. The Company agrees that the
Administrative Agent may make such materials, and, without warranty or liability
to the Company, other written information, documents, instruments and other
material relating to the Company, any of its Subsidiaries or any other materials
or matters relating to this Agreement, the other Loan Documents or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Banks by posting such notices on a confidential basis on DebtDomain or a
substantially similar electronic system (the “Platform”) mutually acceptable to
the Administrative Agent and the Company. The Company acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and (iii)
neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform in the absence of gross negligence, willful misconduct or breach
in bad faith of the Administrative Agent or its Affiliates. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by the Administrative Agent
or any of its Affiliates in connection with the Platform.

78

--------------------------------------------------------------------------------



(c) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address as set forth above, and each Bank
agrees that notice to it (as provided in the next sentence) (a “Notice”)
specifying that any Communications have been posted to the Platform, in each
case, shall constitute effective delivery of such information, documents or
other materials to the Administrative Agent and such Bank for purposes of this
Agreement; provided that if requested by any Bank the Administrative Agent shall
deliver a copy of the Communications to such Bank by email or facsimile. Each
Bank agrees (i) to notify the Administrative Agent in writing of such Bank’s
e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Bank becomes
a party to this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Bank)
and (ii) that any Notice may be sent to such e-mail address.

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the other Loan Documents.

79

--------------------------------------------------------------------------------



9.5 Payment of Expenses. The Company agrees (i) to pay or reimburse the
Administrative Agent for all its reasonable and documented out-of-pocket costs
and expenses incurred in connection with the development, preparation and
execution of, and any amendment, supplement or modification to, this Agreement
and the other Loan Documents and any other documents prepared in connection
herewith, and the consummation and administration of the transactions
contemplated hereby and thereby, including the reasonable and documented
out-of-pocket fees, disbursements and other charges of counsel to the
Administrative Agent (limited to one primary counsel, one local counsel in each
reasonably necessary jurisdiction, one specialty counsel in each reasonably
necessary specialty area, and one or more additional counsel if one or more
actual conflicts of interest arise), (ii) to pay or reimburse each Bank and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including fees and disbursements of
counsel to the Administrative Agent and to the several Banks and (iii) to pay,
and indemnify and hold harmless each Bank and the Administrative Agent and each
of their respective officers, directors, employees, agents and affiliates from
and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents, and
any such other documents (all the foregoing, collectively, the “indemnified
liabilities”); provided that the Company shall have no obligation hereunder to
the Administrative Agent or any Bank with respect to indemnified liabilities
arising from (A) the gross negligence, willful misconduct or breach in bad faith
of the Administrative Agent or such Bank, (B) legal proceedings commenced or
claims against the Administrative Agent or such Bank by any security holder or
creditor thereof arising out of and based upon rights afforded any such security
holder or creditor solely in its capacity as such, (C) legal proceedings
commenced or claims against the Administrative Agent or such Bank by any other
Bank or by any Transferee or (D) claims settled without the consent of the
Company. In the case of any investigation, litigation or other proceeding or
action to which the indemnity in this subsection 9.5 applies, such indemnity
shall be effective whether or not such investigation, litigation or other
proceeding or action is brought by the Company or any affiliate of the Company,
whether or not the party seeking indemnity is otherwise a party thereto and
whether or not any aspect of the transactions contemplated hereby is
consummated. The agreements in this subsection shall survive repayment of the
Loans and all other amounts payable hereunder. This Section 9.5 shall not apply
with respect to Taxes other than Taxes that represent liabilities arising from a
non-Tax claim.

9.6 Successors and Assigns; Participations; Purchasing Banks.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Company may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Bank, and no Bank may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to a Purchasing
Bank in accordance with the provisions of subsection 9.6(b), (ii) by way of
participation in accordance with the provisions of subsection 9.6(d), or (iii)
by way of pledge or assignment of a security interest subject to the
restrictions of subsection 9.6(e) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection 9.6(d) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Banks) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

80

--------------------------------------------------------------------------------



(b) Any Bank may at any time assign to one or more assignees (each, a
“Purchasing Bank”) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) (A) in the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in subsection 9.6(b)(i)(B) in the aggregate or in the case of
an assignment to a Bank, an Affiliate of a Bank or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection 9.6(b)(i)(A), the aggregate amount
of the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Bank subject to each such
assignment (determined as of the date the Commitment Transfer Supplement with
respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Commitment Transfer Supplement, as of the Trade
Date) shall not be less than $10,000,000, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned.

(iii) No consent shall be required for any assignment except to the extent
required by subsection 9.6(b)(i)(B) and, in addition:

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment or (y) such assignment is to a Bank,
an Affiliate of a Bank or an Approved Fund which, in the case of any such
Affiliate, has Short-Term Ratings which are no lower than the Short-Term Ratings
of the assigning Bank; and

(B) the consent of each of the Administrative Agent and each Issuing Lender that
has a Letter of Credit outstanding (such consents not to be unreasonably
withheld or delayed) shall be required for assignments to a Person who is not a
Bank, an Affiliate of a Bank or an Approved Fund.

(iv) The parties to each assignment shall execute and deliver to the
Administrative Agent a Commitment Transfer Supplement, together with a
processing and recordation fee of $3,500; provided that the Administrative Agent
may, in its sole discretion, elect to waive such processing and recordation fee
in the case of any assignment. The Purchasing Bank, if it is not a Bank, shall
deliver to the Administrative Agent an Administrative Questionnaire.

81

--------------------------------------------------------------------------------



(v) No such assignment shall be made to (A) the Company or any of the Company’s
Affiliates or Subsidiaries or (B) to any Defaulting Bank or any of its
Subsidiaries, or any Person who, upon becoming a Bank hereunder, would
constitute any of the foregoing Persons described in this subsection 9.6(b)(v).

(vi) No such assignment shall be made to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural Person).

(vii) In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the Purchasing Bank of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Bank, to each of which the applicable Purchasing Bank and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Bank to the Administrative Agent, each
Issuing Lender and each other Bank hereunder (and interest accrued thereon), and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Bank hereunder shall become effective
under applicable law without compliance with the provisions of this subsection
9.6(b)(vii), then the Purchasing Bank of such interest shall be deemed to be a
Defaulting Bank for all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection 9.6(c), from and after the effective date specified in each
Commitment Transfer Supplement, the Purchasing Bank thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Commitment
Transfer Supplement, have the rights and obligations of a Bank under this
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Commitment Transfer Supplement, be released from its
obligations under this Agreement (and, in the case of a Commitment Transfer
Supplement covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto) but shall continue
to be entitled to the benefits and obligations, if any, of subsection 2.14, 2.15
and 9.5 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Bank will
constitute a waiver or release of any claim of any party hereunder arising from
that Bank’s having been a Defaulting Bank. Any assignment or transfer by a Bank
of rights or obligations under this Agreement that does not comply with this
subsection 9.6(b) shall be treated for purposes of this Agreement as a sale by
such Bank of a participation in such rights and obligations in accordance with
subsection 9.6(d).

82

--------------------------------------------------------------------------------



(c) The Administrative Agent, acting solely for this purpose as an agent of the
Company, shall maintain at one of its offices in New Castle, Delaware, a copy of
each Commitment Transfer Supplement delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts (and stated interest) of the Loans owing to, each Bank
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent demonstrable error, and the Company, the
Administrative Agent and the Banks shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Bank hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Company and any Bank, at any reasonable time and from time to time upon
reasonable prior notice.

(d) (i) Any Bank may at any time, without the consent of, or notice to, the
Company, any Issuing Lender or the Administrative Agent, sell participations to
any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of a natural
Person), a Competitor, or the Company or any of the Company’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Bank’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Bank’s
obligations under this Agreement shall remain unchanged, (ii) such Bank shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Company, the Administrative Agent, the Issuing
Lenders and the Banks shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement. For
the avoidance of doubt, each Bank shall be responsible for the indemnity under
subsection 8.7 with respect to any payments made by such Bank to its
Participant(s).

83

--------------------------------------------------------------------------------



(ii) Any agreement or instrument pursuant to which a Bank sells such a
participation shall provide that such Bank shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement. The Company agrees that each Participant shall
be entitled to the benefits of subsections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under
subsection 2.15(f) (it being understood that the documentation required under
subsection 2.15(f) shall be delivered to the participating Bank)) to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to subsection 9.6(b); provided that such Participant (A) agrees to be subject to
the provisions of subsection 2.17 as if it were an Purchasing Bank under
subsection 9.6(b); and (B) shall not be entitled to receive any greater payment
under subsections 2.14 or 2.15, with respect to any participation, than its
participating Bank would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Bank
that sells a participation agrees, at the Company’s request and expense, to use
reasonable efforts to cooperate with the Company to effectuate the provisions of
subsection 2.17 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of subsection 9.7(b) as
though it were a Bank; provided that such Participant agrees to be subject to
subsection 9.7(a) as though it were a Bank. Each Bank that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Bank shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
demonstrable error, and such Bank shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e) Any Bank may at any time pledge or assign a security interest in all of any
portion of its rights under this Agreement to secure obligations of such Bank,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Bank from
any of its obligations hereunder or substitute any such pledge or assignee for
such Bank as a party hereto.

9.7 Adjustments; Set-off.

(a) If any Bank shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Bank receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Bank receiving such greater proportion
shall (i) notify the Administrative Agent of such fact and (ii) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Banks, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Banks ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

84

--------------------------------------------------------------------------------



(ii) the provisions of this subsection 9.7(a) shall not be construed to apply to
(x) any payment made by the Company pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Bank), or (y) any payment obtained by a Bank as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Reimbursement Obligations to any assignee or
participant, other than to the Company or any Subsidiary thereof (as to which
the provisions of this subsection 9.7(a) shall apply).

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Bank acquiring a participation
pursuant to the foregoing arrangements may exercise against the Company rights
of setoff and counterclaim with respect to such participation as fully as if
such Bank were a direct creditor of the Company in the amount of such
participation.

(b) If an Event of Default shall have occurred and be continuing, each Bank,
each Issuing Lender and each of their respective Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by applicable
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final, in whatever currency) at any time held, and other
obligations (in whatever currency) at any time owing, by such Bank, such Issuing
Lender or any such Affiliate, to or for the credit or the account of the Company
against any and all of the obligations of the Company now or hereafter existing
under this Agreement or any other Loan Document to such Bank or such Issuing
Lender or their respective Affiliates, irrespective of whether or not such Bank,
Issuing Lender or Affiliate shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Company may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Bank or such Issuing Lender different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided that in the
event that any Defaulting Bank shall exercise any such right of setoff, (x) all
amounts so set off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of subsection 2.24
and, pending such payment, shall be segregated by such Defaulting Bank from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lenders, and the Banks, and (y) the Defaulting Bank shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Bank as to which it
exercised such right of setoff. The rights of each Bank, each Issuing Lender and
their respective Affiliates under this subsection 9.6(d) are in addition to
other rights and remedies (including other rights of setoff) that such Bank,
such Issuing Lender or their respective Affiliates may have. Each Bank and
Issuing Lender agrees to notify the Company and the Administrative Agent
promptly after any such setoff and application; provided that the failure to
give such notice shall not affect the validity of such setoff and application.

85

--------------------------------------------------------------------------------





9.8 Table of Contents and Section Headings. The table of contents and the
section and subsection headings herein are intended for convenience only and
shall be ignored in construing this Agreement.

9.9 Confidentiality. Each of the Banks and the Administrative Agent agrees to
keep confidential (and to cause its officers, directors, employees, agents and
representatives, and its Affiliates’ officers, directors, employees, agents and
representatives who gain access to Confidential Materials (as defined below), to
keep confidential) any information which is or has been obtained pursuant to the
terms of this Agreement (including subsection 5.4(b)) (collectively, the
“Confidential Materials”), except that such Bank or the Administrative Agent, as
the case may be, shall be permitted to disclose the Confidential Materials (i)
to such of the officers, directors, employees, agents, independent auditors and
representatives of the Bank or any of its Affiliates as need to know such
Confidential Materials in connection with its administration of its Commitment
and Loans (provided such persons are informed of the confidential nature of the
Confidential Materials and the restrictions imposed by this subsection), (ii) to
the extent required by law (including disclosure to bank examiners and
regulatory officials or self-regulatory bodies) or legal process (in which event
such Bank or the Administrative Agent, as the case may be, will promptly notify
the Company of any such requirement), (iii) to the extent such Confidential
Materials become publicly available other than as a result of a breach of the
provisions of this subsection, (iv) to the extent the Company shall have
consented to such disclosure in writing, (v) subject to a written agreement to
be bound by the terms of this subsection 9.9 as if it were a Bank party to this
Agreement, to (A) a prospective Transferee, (B) a direct, indirect, actual or
prospective counterparty (and its advisors) to any swap, derivative or
securitization transaction relating to the Company and the Obligations or (C) a
credit insurance provider relating to the Company and the Obligations, (vi) to a
Governmental Authority in connection with litigation involving this Agreement or
the other Loan Documents, (vii) to Gold Sheets and other similar bank trade
publications (such information to consist of deal terms and other information
regarding the credit facilities evidenced by this Agreement customarily found in
such publications) and (viii) in connection with any suit, action or proceeding
for the purpose of defending itself, reducing its liability, or protecting or
exercising any of its claims, rights, remedies or interests under or in
connection with this Agreement or any other Loan Document; provided that in no
event shall any such Bank or the Administrative Agent disclose any of the
Confidential Materials to any of its Excluded Individuals.

9.10 Patriot Act Notice; Beneficial Ownership Regulation. Each Bank and the
Administrative Agent (for itself and not on behalf of any other party) hereby
notifies the Company that, pursuant to the requirements of the Patriot Act and
the Beneficial Ownership Regulation (if applicable), it is required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Bank or the Administrative Agent, as applicable, to identify the
Company in accordance with the Patriot Act and the Beneficial Ownership
Regulation (if applicable).

9.11 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

86

--------------------------------------------------------------------------------



9.12 Severability. Any provision of this Agreement or any other Loan Document
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions.

9.13 Integration. This Agreement represents the entire agreement of the Company,
the Administrative Agent and the Banks with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any Bank relative to subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

9.14 GOVERNING LAW. THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.15 Submission To Jurisdiction; Waivers. Each of the Company, the
Administrative Agent and the Banks hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents, or for recognition and
enforcement of any judgment in respect thereof, to the exclusive general
jurisdiction of the Courts of the State of New York, the courts of the United
States of America for the Southern District of New York, and appellate courts
from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in subsection 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

87

--------------------------------------------------------------------------------



(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

9.16 Acknowledgements. Each of the Company, the Administrative Agent and the
Banks hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) neither the Administrative Agent nor any Bank has any fiduciary relationship
to the Company, and the relationship between the Administrative Agent and the
Banks, on the one hand, and the Company, on the other hand, is solely that of
debtor and creditor;

(c) the Administrative Agent, each Bank and their Affiliates may have economic
interests that conflict with those of the Company, its stockholders and/or its
Affiliates; and

(d) no joint venture exists among the Banks or among the Company and the Banks.

9.17 WAIVERS OF JURY TRIAL. THE COMPANY, THE ADMINISTRATIVE AGENT AND THE BANKS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR THE NOTES AND FOR ANY COUNTERCLAIM
THEREIN. EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B)ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.18 Effectiveness. This Agreement shall become effective on the date on which
all of the conditions set forth in subsection 4.1 have been satisfied or waived
by the Banks and all of the parties have signed a copy hereof (whether the same
or different copies) and shall have delivered the same to the Administrative
Agent pursuant to subsection 9.2 or, in the case of the Banks, shall have given
to the Administrative Agent written, facsimile or telex notice (actually
received) at such office that the same has been signed and mailed to it.

88

--------------------------------------------------------------------------------



9.19 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or under any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Administrative Agent or any Bank
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than currency required to be paid
hereunder (the “Contract Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Bank of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Bank may in accordance with normal banking procedures purchase the
Contract Currency with the Judgment Currency. If the amount of the Contract
Currency so purchased is less than the sum originally due to the Administrative
Agent or such Bank in such Contract Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Bank or the Person to whom such obligation was
owing against such loss. If the amount of the Contract Currency so purchased is
greater than the sum originally due to the Administrative Agent or such Bank in
such currency, the Administrative Agent and the Banks agree to apply such excess
to any Loans or other amounts then due and payable hereunder.

9.20 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

89

--------------------------------------------------------------------------------



9.21 Electronic Execution of Assignments and Certain Other Documents. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation Assignment and
Assumption Agreements, amendments or other modifications, Borrowing
Certificates, waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that notwithstanding anything contained herein to the
contrary, the Administrative Agent is under no obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
the Administrative Agent pursuant to procedures approved by it.

9.22 Amendment and Restatement. Upon this Agreement becoming effective pursuant
to subsection 4.1, from and after the Closing Date: (i) the terms and conditions
of the Existing Revolving Credit Agreement shall be amended as set forth herein
and, as so amended, shall be restated in their entirety, but shall be amended
only with respect to the rights, duties and obligations among the Company, the
Banks, the Issuing Lenders and the Administrative Agent accruing from and after
the Closing Date; (ii) all indemnification obligations of the Company under the
Existing Revolving Credit Agreement and any other “Loan Document” as defined
therein shall survive the execution and delivery of this Agreement and shall
continue in full force and effect for the benefit of the “Banks”, the “Issuing
Lenders” or the “Administrative Agent” (as such terms are defined in the
Existing Revolving Credit Agreement) at any time prior to the Closing Date;
(iii) the “Obligations” (as such term is defined in the Existing Revolving
Credit Agreement) incurred under the Existing Revolving Credit Agreement shall,
to the extent outstanding on the Closing Date and not repaid on the Closing
Date, continue to be outstanding under this Agreement and shall not be deemed to
be paid, released, discharged or otherwise satisfied by the execution of this
Agreement, and this Agreement shall not constitute a substitution or novation of
such Obligations or any of the other rights, duties and obligations of the
parties hereunder; (iv) the execution, delivery and effectiveness of this
Agreement shall not operate as a waiver of any right, power or remedy of the
“Banks”, “Issuing Lenders” or the “Administrative Agent” (as such terms are
defined in the Existing Revolving Credit Agreement) under the Existing Revolving
Credit Agreement, nor constitute a waiver of any covenant, agreement or
obligation under the Existing Revolving Credit Agreement, except to the extent
that any such covenant, agreement or obligation is no longer set forth herein or
is modified hereby; and (v) any and all references in the Loan Documents to the
Existing Revolving Credit Agreement shall, without further action of the
parties, be deemed a reference to the Existing Revolving Credit Agreement, as
amended and restated by this Agreement, and as this Agreement shall be further
amended, modified, supplemented or amended and restated from time to time
hereafter in accordance with the terms of this Agreement.

[Signature pages follow]

90

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

COMPANY: THE WESTERN UNION COMPANY, a Delaware corporation   
                            By: /s/ Bradley A. Windbigler Name:      Bradley A.
Windbigler Title: Senior Vice President and Treasurer


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT AND BANKS: CITIBANK, N.A., as Administrative Agent, Issuing
Lender and a Bank                               By: /s/ Michael Vondriska
Name:      Michael Vondriska Title: Vice President


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., as Issuing Lender and a Bank                            
  By: /s/ William Soo Name:      William Soo Title: Director


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, as Issuing Lender and a Bank
                              By: /s/ Jill B Ta Name:      Jill B Ta Title:
Managing Director


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BARCLAYS BANK PLC, as a Bank                             By: /s/ David J.
Williams Name:      David J. Williams Title: Director


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., as a Bank       By: /s/ Evelyn Crisci
                           Name:      Evelyn Crisci   Title: Executive Director
 


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Bank       By: /s/ Jeff Benedix
                           Name:      Jeff Benedix   Title: Vice President  


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




FIFTH THIRD BANK, as a Bank       By: /s/ Kelly Shields
                           Name:      Kelly Shields   Title: Director  


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




MIZUHO BANK, LTD., as a Bank       By: /s/ Donna DeMagistris
                           Name:      Donna DeMagistris   Title: Authorized
Signatory  


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF NEW YORK MELLON, as a Bank       By: /s/ John T. Smathers
                           Name:      John T. Smathers   Title: Director  


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BANCO BILBAO VIZCAYA ARGENTARIA, S.A., NEW YORK BRANCH, as a Bank     By: /s/
Veronica Incera                            Name:      Veronica Incera   Title:
Managing Director     By: /s/ Nurys Maleki   Name:      Nurys Maleki   Title:
Executive Director  


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




BMO HARRIS BANK N.A., as a Bank       By: /s/ Joan Murphy
                           Name:      Joan Murphy   Title: Managing Director  


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




CANADIAN IMPERIAL BANK OF COMMERCE, NEW YORK BRANCH, as a Bank     By: /s/
Robert Robin                            Name:      Robert Robin   Title:
Authorized Signatory     By: /s/ Dominic Sorresso   Name:      Dominic Sorresso
  Title: Authorized Signatory  


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION, as a Bank       By: /s/ Jeff A. French
                                Name:      Jeff A. French   Title: Managing
Director  


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




ROYAL BANK OF CANADA, as a Bank       By: /s/ Jennifer Flann
                           Name:      Jennifer Flann   Title: Vice President  


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




SOCIETE GENERALE, as a Bank      By:  /s/ Andrew Johnman Name:      Andrew
Johnman Title: Director


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




SUNTRUST BANK, as a Bank     By: /s/ Justin Lien Name:      Justin Lien Title:
Director


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




THE BANK OF NOVA SCOTIA, as a Bank     By: /s/ Kevin Chan Name:      Kevin Chan
Title: Director


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




THE NORTHERN TRUST COMPANY, as a Bank       By: /s/ Molly Drennan Name:     
Molly Drennan Title: Senior Vice President


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Bank     By: /s/ Judith E. Smith
Name:      Judith E. Smith Title: Authorized Signatory     By: /s/ Brady Bingham
Name: Brady Bingham Title: Authorized Signatory


Signature Page to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------



Schedule 1.1

BANKS AND COMMITMENTS

Revolving Revolving Commitment Bank Commitments Percentage Citibank, N.A.
$170,000,000.00 11.333333333% Bank of America, N.A. $170,000,000.00
11.333333333% Wells Fargo Bank, National Association $170,000,000.00
11.333333333% Barclays Bank PLC $130,000,000.00 8.666666667% JPMorgan Chase
Bank, N.A. $130,000,000.00 8.666666667% U.S. Bank National Association
$130,000,000.00 8.666666667% Fifth Third Bank $70,000,000.00 4.666666667% Mizuho
Bank, Ltd. $70,000,000.00 4.666666667% The Bank of New York Mellon
$70,000,000.00 4.666666667% Banco Bilbao Vizcaya Argentaria, S.A., New York
Branch $40,000,000.00 2.666666667% BMO Harris Bank N.A. $40,000,000.00
2.666666667% Canadian Imperial Bank of Commerce, New York Branch $40,000,000.00
2.666666667% HSBC Bank USA, National Association $40,000,000.00 2.666666667%
Royal Bank of Canada $40,000,000.00 2.666666667% Societe Generale $40,000,000.00
2.666666667% SunTrust Bank $40,000,000.00 0.026666667 The Bank of Nova Scotia
$40,000,000.00 2.666666667% The Northern Trust Company $40,000,000.00
2.666666667% Credit Suisse AG, Cayman Islands Branch $30,000,000.00 2.000000000%
Total: $1,500,000,000 100.000000000%


--------------------------------------------------------------------------------



Schedule 3.6

MATERIAL LITIGATION

None.

--------------------------------------------------------------------------------



EXHIBIT A

[FORM OF NOTE]

NOTE

$__________ ___________ __, 20__

FOR VALUE RECEIVED, the undersigned, THE WESTERN UNION COMPANY, a Delaware
corporation (the “Company”), hereby unconditionally promises to pay to [Name of
Bank] (or its registered assigns pursuant to Section 9.6(c) of the Credit
Agreement hereinafter referred to) (the “Bank”) on the Termination Date at the
office of Citibank, N.A. (“Citibank”), as Administrative Agent, located at 1615
Brett Road, Building #3, New Castle, Delaware 19720, in lawful money of the
United States of America and in immediately available funds, the principal
amount of [the Bank’s Commitment] ($_______________) or, if less, the aggregate
unpaid principal amount of all Loans made by the Bank to the Company pursuant to
the Credit Agreement, and to pay interest at such office, in like money, from
the date hereof on the unpaid principal amount of such Loans from time to time
outstanding at the rates and on the dates specified in subsection 2.9 of the
Credit Agreement.

The Bank is authorized to record, on the schedules annexed hereto and made a
part hereof or on other appropriate records of the Bank, the date, the Type and
the amount of each Loan made by the Bank, each continuation thereof, each
conversion of all or a portion thereof to a Loan of another Type, the date and
amount of each payment or prepayment of principal thereof, and, in the case of
LIBOR Loans, the length of each Interest Period with respect thereto. Any such
recordation shall constitute prima facie evidence of the accuracy of the
information so recorded; provided that the failure of the Bank to make any such
recordation (or any error in such recordation) shall not affect the obligations
of the Company hereunder or under the Credit Agreement in respect of the Loans.

This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement, dated as of December 18, 2018 (as the same may be amended,
supplemented, modified, renewed or replaced from time to time, the “Credit
Agreement”), among the Company, the Banks and the Issuing Lenders referred to
therein and Citibank, as Administrative Agent, and is entitled to the benefits
thereof. Capitalized terms used herein without definition have the meanings
assigned to them in the Credit Agreement.

This Note is subject to optional prepayment as provided in the Credit Agreement.

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid in respect of this Note
shall become, or may be declared to be, immediately due and payable as provided
therein.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

A-1

--------------------------------------------------------------------------------



THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.


THE WESTERN UNION COMPANY         By                            Title:       

A-2

--------------------------------------------------------------------------------



Schedule 1 to
Note

LIBOR LOANS

            Interest Period       Amount of       and LIBOR LIBOR Amount of Rate
with Loans LIBOR Loans Respect Converted to Notation Date and Currency Thereto
Base Rate Loans Made By                                              

A-3

--------------------------------------------------------------------------------



Schedule 2 to
Note

BASE RATE LOANS

      Amount of       Amount of       Base Rate Base Rate Loans Made Loans or
Converted Converted from LIBOR To LIBOR Notation Date Loans Loans Made By      
                                           

A-4

--------------------------------------------------------------------------------



EXHIBIT B

[FORM OF BORROWING CERTIFICATE]

Borrowing Certificate

THE WESTERN UNION COMPANY, a Delaware corporation (the “Company”), DOES HEREBY
CERTIFY as follows:

1.      

This Certificate is delivered pursuant to Sections 2 and 3 and subsection 4.2 of
the Amended and Restated Credit Agreement, dated as of December 18, 2018 (as the
same may be amended, supplemented, modified, renewed or replaced from time to
time, the “Credit Agreement”), among the Company, the Banks and the Issuing
Lenders referred to therein and Citibank, N.A., as Administrative Agent. Unless
otherwise defined herein, terms defined in the Credit Agreement are used in this
Certificate as therein defined.

               2.

The Company hereby gives notice of a requested borrowing under the Credit
Agreement as follows:

      (i)      

The Business Day of the requested borrowing is ________, ___.

 



(ii)

The Type(s), currency and initial Interest Period(s) for said Loans are set
forth in Schedule 1 hereto. 

  3.

Each of the representations and warranties made by the Company in the Credit
Agreement is true and correct in all material respects (except to the extent
such representations and warranties are qualified by materiality in the text
thereof, in which case such representations and warranties shall be true and
correct) on and as of the date of this Certificate as if made on and as of such
date (except any representation or warranty relating to or made expressly as of
specific date is true and correct in all material respects (except to the extent
such representations and warranties are qualified by materiality in the text
thereof, in which case such representations and warranties shall be true and
correct) solely with respect to and as of such specific date).

  4.

No Default or Event of Default has occurred and is continuing on the date of
this Certificate or will occur after giving effect to the making of the
requested Loans.

B-1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has executed this Certificate on this ____ day
of __________, ____.

THE WESTERN UNION COMPANY   By:                                              
Name: Title:

B-2

--------------------------------------------------------------------------------



Schedule 1 to
Borrowing Certificate

Amount Currency Types (LIBOR or Base Rate) Initial Interest Period $   $

Total Amount of Loans

B-3

--------------------------------------------------------------------------------



EXHIBIT C

[RESERVED]

--------------------------------------------------------------------------------



EXHIBIT D

[FORM OF COMMITMENT TRANSFER SUPPLEMENT]

COMMITMENT TRANSFER SUPPLEMENT

This Commitment Transfer Supplement (the “Commitment Transfer Supplement”) is
dated as of the Effective Date set forth below and is entered into by and
between [the][each]1 Assignor identified in item 1 below ([the][each, an]
“Assignor”) and [the][each]2 Assignee identified in item 2 below ([the][each,
an] “Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Commitment Transfer Supplement as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a Bank][their
respective capacities as Banks] under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of [the Assignor][the respective Assignors] under the
respective facilities identified below (including without limitation any letters
of credit, guarantees, and swingline loans included in such facilities), and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Bank)][the respective Assignors (in their respective capacities as Banks)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by [the][any]
Assignor to [the][any] Assignee pursuant to clauses (i) and (ii) above being
referred to herein collectively as [the][an] “Assigned Interest”). Each such
sale and assignment is without recourse to [the][any] Assignor and, except as
expressly provided in this Commitment Transfer Supplement, without
representation or warranty by [the][any] Assignor.

____________________   1 For bracketed language here and elsewhere in this form
relating to the Assignor(s), if the assignment is from a single Assignor, choose
the first bracketed language. If the assignment is from multiple Assignors,
choose the second bracketed language. 2 For bracketed language here and
elsewhere in this form relating to the Assignee(s), if the assignment is to a
single Assignee, choose the first bracketed language. If the assignment is to
multiple Assignees, choose the second bracketed language. 3 Select as
appropriate. 4 Include bracketed language if there are either multiple Assignors
or multiple Assignees.

D-1

--------------------------------------------------------------------------------




1.       Assignor[s]:      
                                                                                   
     

[Assignor [is] [is not] a Defaulting Bank]

  2. Assignee[s]:           [for each Assignee, indicate [Affiliate][Approved
Fund] of [identify Bank]]   3. Borrower(s):          


4.       Administrative Agent: ______________________, as the administrative
agent under the Credit Agreement   5. Credit Agreement: The Amended and Restated
Credit Agreement dated as of December 18, 2018, among The Western Union Company,
the Banks parties thereto, Citibank, N.A., as Administrative Agent, and the
other agents parties thereto   6. Assigned Interest[s]:  


Aggregate Amount of Amount of Facility Commitment/Loans for Commitment/Loans
Percentage Assigned of CUSIP Assignor[s]5 Assignee[s]6 Assigned7 all Banks8
Assigned Commitment/Loans9 Number        

[7. Trade Date: ______________]10

____________________   5 List each Assignor, as appropriate. 6 List each
Assignee, as appropriate. 7 Fill in the appropriate terminology for the types of
facilities under the Credit Agreement that are being assigned under this
Assignment (e.g., “Revolving Credit Commitment” etc.) 8 Amount to be adjusted by
the counterparties to take into account any payments or prepayments made between
the Trade Date and the Effective Date. 9 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Banks thereunder. 10 To be completed
if the Assignor(s) and the Assignee(s) intend that the minimum assignment amount
is to be determined as of the Trade Date.

D-2

--------------------------------------------------------------------------------



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Commitment Transfer Supplement are hereby agreed to:

ASSIGNOR[S]11 [NAME OF ASSIGNOR]   By:                                        
    Title:   [NAME OF ASSIGNOR]   By:     Title:     ASSIGNEE[S]12 [NAME OF
ASSIGNEE]   By:     Title:   [NAME OF ASSIGNEE]   By:     Title:

[Consented to and]13 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as Administrative Agent

By:                                                      Title:   [Consented
to:]14   [NAME OF RELEVANT PARTY]   By:     Title:

____________________   11 Add additional signature blocks as needed. Include
both Fund/Pension Plan and manager making the trade (if applicable). 12 Add
additional signature blocks as needed. Include both Fund/Pension Plan and
manager making the trade (if applicable). 13 To be added only if the consent of
the Administrative Agent is required by the terms of the Credit Agreement. 14 To
be added only if the consent of the Company and/or other parties (e.g., Issuing
Lender) is required by the terms of the Credit Agreement.

D-3

--------------------------------------------------------------------------------



ANNEX 1

STANDARD TERMS AND CONDITIONS FOR
COMMITMENT TRANSFER SUPPLEMENT

1. Representations and Warranties.

1.1 Assignor[s]. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Commitment Transfer Supplement and
to consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Bank; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Company, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Company, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee[s]. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Commitment Transfer Supplement and to consummate the transactions
contemplated hereby and to become a Bank under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.6(b)(iii), (v) and
(vi) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 9.6(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Bank thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Bank thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 5.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Commitment Transfer Supplement and to purchase [the][such] Assigned
Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Commitment Transfer Supplement and to purchase
[the][such] Assigned Interest, and (vii) attached to the Commitment Transfer
Supplement is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Bank, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Bank.

D-4

--------------------------------------------------------------------------------



2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3. General Provisions. This Commitment Transfer Supplement shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Commitment Transfer Supplement may be executed in
any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Commitment
Transfer Supplement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Commitment Transfer
Supplement. This Commitment Transfer Supplement shall be governed by, and
construed in accordance with, the law of the State of New York.

D-5

--------------------------------------------------------------------------------



EXHIBIT E

FORM OF COMPLIANCE CERTIFICATE

TO:       Citibank, N.A., as Administrative Agent   RE:

Amended and Restated Credit Agreement dated as of December 18, 2018 among The
Western Union Company (the “Company”), the Banks and the Issuing Lenders
referred to therein and Citibank, N.A., as Administrative Agent (as the same may
be amended, supplemented, modified, renewed or replaced from time to time, the
“Credit Agreement”)

  DATE:

____________, 20___

 



Pursuant to the terms of the Credit Agreement, I, __________________, [Chief
Financial Officer/ Treasurer/ Assistant Treasurer] of The Western Union Company,
hereby certify that, as of the fiscal quarter ending __________, 20__, the
statements and calculations below are accurate and complete in all respects (all
capitalized terms used below shall have the meanings set forth in the
Agreement):

1.       Compliance with Section 6.6: Ratio of EBITDA to Interest Expense  
      a. EBITDA (see attached) $___________________   b. interest expense
$___________________   c. Ratio of EBITDA to interest expense ________ :
________   Minimum Allowed: 3.00 : 1.00.   2. No Default or Event of Default
exists except as indicated on a separate page attached hereto, together with an
explanation of the action taken or proposed to be taken by the Company with
respect thereto.



THE WESTERN UNION COMPANY   By:                                            
Name: Title:

E-1

--------------------------------------------------------------------------------



EBITDA
(in accordance with the definition of EBITDA
as set forth in the Agreement)

Four Quarter Quarter Quarter Quarter Quarters EBITDA Ended Ended Ended Ended
Ended   net income (or net loss) + interest expense + income tax expense +
depreciation, expense + amortization expense + non-cash deductions, losses or
charges - extraordinary gains = EBITDA

E-2

--------------------------------------------------------------------------------



EXHIBIT F

[FORM OF COMMITMENT INCREASE SUPPLEMENT]

COMMITMENT INCREASE SUPPLEMENT

[DATE]

Citibank, N.A., as Administrative Agent
       for the Banks referred to below
1615 Brett Road, Building #3
New Castle, Delaware 19720
Attention: Bank Loan Syndications

Ladies and Gentlemen:

The undersigned, The Western Union Company (“we” or the “Company”), refers to
the Amended and Restated Credit Agreement, dated as of December 18, 2018 (as the
same may be amended, supplemented, modified, renewed or replaced from time to
time, the “Credit Agreement”), among the Company, the Banks and the Issuing
Lenders referred to therein and Citibank, N.A., as Administrative Agent.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

The Bank identified on Schedule 1 hereto (the “Increasing Lender”), the
Administrative Agent and the Company hereby agree as follows:

(i) As of the Effective Date (as defined below), the Increasing Lender hereby
[makes a Commitment to the Company of]

1 [increases its Commitment to the Company by]2 the principal amount set forth
in Schedule 1 hereto (the “Increased Commitment”). From and after the Effective
Date the Increasing Lender will be a Bank under the Credit Agreement with
respect to the Increased Commitment.

(ii) The Administrative Agent (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in, or in connection with, the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, the
Credit Agreement or any other instrument or document furnished pursuant thereto
and (b) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Company or the Banks or the
performance or observance by the Company or the Banks of any of their respective
obligations under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto. Upon the request of the Increasing Lender,
the Company will issue a new Note or Notes payable to the Increasing Lender or,
if the Increasing Lender is then a Bank under the Credit Agreement, issue a new
Note or Notes payable to the Increasing Lender in exchange for any existing
Notes held by the Increasing Lender, in each case in amounts which reflect the
aggregate Commitment of the Increasing Lender after giving effect to the
increase in the Commitments pursuant to this Commitment Increase Supplement.

____________________   1 Use if the Increasing Lender is not then a Bank under
the Credit Agreement. 2 Use if the Increasing Lender is then a Bank under the
Credit Agreement.

F-1

--------------------------------------------------------------------------------



(iii) The Increasing Lender (a) represents and warrants that it is legally
authorized to enter into this Commitment Increase Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to subsections 5.1(a) and 5.1(b)
thereof (or if none of such financial statements shall have then been delivered,
then copies of the financial statements referred to in subsection 3.1 thereof)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Commitment Increase
Supplement; (c) agrees that it will, independently and without reliance upon the
Administrative Agent or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement or
any other instrument or document furnished hereto or thereto; (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under the Credit Agreement or any
other instrument or document furnished pursuant thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; (e) agrees that it will be bound by the
provisions of the Credit Agreement and will perform in accordance with its terms
all the obligations which by the terms of the Credit Agreement are required to
be performed by it as a Bank; and (f) if the Increasing Lender is organized
under the laws of a jurisdiction other than the United States of America or any
state thereof and is not then a Bank under the Credit Agreement such Increasing
Lender, concurrently with the Effective Date, (i) represents (for the benefit of
the Administrative Agent and the Company) that under applicable law and treaties
no taxes will be required to be withheld by the Administrative Agent or the
Company with respect to any payments to be made to such Increasing Lender in
respect of the Loans, (ii) furnishes to the Administrative Agent (and, in the
case of any Increasing Lender registered in the Register, the Company) either
U.S. Internal Revenue Service Form W-8BEN or W-8BEN-E or U.S. Internal Revenue
Service Form W-8ECI or successor applicable form (wherein such Increasing Lender
claims entitlement to complete exemption from U.S. federal withholding tax on
all interest payments hereunder) and (iii) agrees (for the benefit of the
Administrative Agent and the Company) to provide the Administrative Agent (and,
in the case of any Increasing Lender registered in the Register, the Company) a
new Form W-8BEN or W-8BEN-E or Form W-8ECI or successor applicable form upon the
expiration or obsolescence of any previously delivered form and comparable
statements in accordance with applicable U.S. laws and regulations and
amendments duly executed and completed by such Increasing Lender, and to comply
from time to time with all applicable U.S. laws and regulations with regard to
such withholding tax exemption.

(iv) The effective date of this Commitment Increase Supplement shall be the
Effective Date of Increased Commitment described in Schedule 1 hereto (the
“Effective Date”). Following the execution of, and the consent by the Company
and the Administrative Agent to, this Commitment Increase Supplement, it will be
delivered to the Administrative Agent for acceptance by it and recording by the
Administrative Agent pursuant to the Credit Agreement, effective as of the
Effective Date (which shall not, unless otherwise agreed to by the
Administrative Agent, be earlier than five Business Days after the date of such
acceptance and recording by the Administrative Agent).

F-2

--------------------------------------------------------------------------------



(v) Upon such acceptance and recording, from and after the Effective Date, the
Administrative Agent shall make all payments in respect of the Increased
Commitment (including payments of principal, interest, facility fees and other
amounts) to the Increasing Lender for amounts which has accrued on and
subsequent to the Effective Date.

(vi) From and after the Effective Date the Increasing Lender shall be a party to
the Credit Agreement with respect to the Increased Commitment and any then
existing Commitment made by it under the Credit Agreement and, to the extent
provided in this Commitment Increase Supplement, have the rights and obligations
of a Bank thereunder and shall be bound by the provisions thereof.

(vii) THIS COMMITMENT INCREASE SUPPLEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the parties hereto have caused this Commitment Increase
Supplement to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

F-3

--------------------------------------------------------------------------------



Schedule 1

to Commitment Increase Supplement

Name of Increasing Lender: ______________________________

Effective Date of Increased
Commitment: ____________________

Principal Amount
of Increased Commitment

$_______________

Total Amount of
Commitment (Including
Increased Commitment)
of Increasing Lender

$_______________

[Name of Increasing Lender] By:                                            
Title:

Aggregate Commitments
of all Banks (including
Increased Commitment)

$_______________

      Accepted:   THE WESTERN UNION COMPANY CITIBANK, N.A., as Administrative
Agent   By:      
                                                                         By:
     
                                                                                                                      
Title: Title

F-4

--------------------------------------------------------------------------------



EXHIBIT G-1

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 18, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among The Western Union Company, Citibank,
N.A., and each Bank from time to time party thereto.

Pursuant to the provisions of subsection 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Company as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Company and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Company and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF BANK]

By:       Name: Title: Date: ________ __, 20[__]

G-1-1

--------------------------------------------------------------------------------



EXHIBIT G-2

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 18, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among The Western Union Company, Citibank,
N.A., and each Bank from time to time party thereto.

Pursuant to the provisions of subsection 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Company within the meaning of Section
871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Bank with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Bank in
writing, and (2) the undersigned shall have at all times furnished such Bank
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:       Name: Title: Date: ________ __, 20[__]

G-2-1

--------------------------------------------------------------------------------



EXHIBIT G-3

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 18, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among The Western Union Company, Citibank,
N.A., and each Bank from time to time party thereto.

Pursuant to the provisions of subsection 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Bank and (2) the undersigned shall have at all
times furnished such Bank with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF PARTICIPANT]

By:       Name: Title: Date: ________ __, 20[__]

G-3-1

--------------------------------------------------------------------------------



EXHIBIT G-4

[FORM OF U.S. TAX COMPLIANCE CERTIFICATE]

U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 18, 2018 (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among The Western Union Company, Citibank,
N.A., and each Bank from time to time party thereto.

Pursuant to the provisions of subsection 2.15 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Company and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Company and the Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

[NAME OF BANK]

By:       Name: Title: Date: ________ __, 20[__]

G-4-1

--------------------------------------------------------------------------------